CONVENTION DE JOINT - VENTURE

ENTRE
| LA GENERALE DES CARRIERES ET DES MINES
es

ET

GLOBAL ENTERPRISES CORPORATE LTD

Î RELATIVE

ë À L’EXPLOITATION DE LA MINE À CIEL OUVERT DE
ni KOV ET DES GISEMENTS DE KANANGA ET DE
TILWEZEMBE

N° 656/6755/SG/GC/2004

9 SEPTEMBRE 2004
D RE

4

TABLE DES MATIERES

ARTICLE 1 : DEFINITIONS ET INTERPRETATION -----=---=-""" —

ARTICLE 2 : JOINT VENTURE" 12
ARTICLE 3 : GARANTIES ET AUTRES ENGAGEMENTS-—

ARTICLE 4 : ETUDE DE FAISABILITÉ =" 18
ARTICLE 5 : CONSTITUTION ET ORGANISATION DE DCP -— 23

ARTICLE 6 : AFFECTATIONS AU BENEFICE DE DCP
ARTICLE 7 : FINANCEMENT
ARTICLE 8 : COMPTABILITÉ —--—-— "nn nnne

ARTICLE 9 : VENTES - COMPTES À L’ETRANGER -UTILISATION DES FONDS--——- 41
ARTICLE 10 : PERSONNEL ET AUTRES QUESTIONS OPERATIONNELLES —— 44
ARTICLE 11 : LITIGES, JURIDICTIONS, IMMUNITE SOUVERAINE --— 48
ARTICLE 12 : PROTECTION DE L'ENVIRONNEMENT =" 49
ARTICLE 13 : DUREE ----- "en

ARTICLE 14 : INEXECUTION =. 51
ARTICLE 15 : DROIT DE RESILIATION PAR GEC POUR RAISONS ECONOMIQUES 54
ARTICLE 16 : FORCE MAJEURE = nm 56
ARTICLE 17 : CONFIDENTIALITE nn ne 57
ARTICLE 18 : CESSION DES DROITS ET DES INTERETS —— 58
ARTICLE 19 : AUTRES DISPOSITIONS =" 60
ARTICLE 20 : NOTIFICATIONS

ARTICLE 21 : DROIT APPLICABLE — JURIDICTION 64
ARTICLE 22 : ENTREE EN VIGUEUR 65

CONVENTION DE JOINT-VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES » ct connue sous
lacronyme « GCM », entreprise publique de droit congolais, enregistrée au nouveau registre de commerce
de Lubumbashi sous le numéro 453 et ayant son siège social sur le Boulevard Kamanyola, n° 419, B.P. 450,
LUBUMBASHI, République Démocratique du Congo, représentée aux fins des présentes par Monsieur
TWITE KABAMBA, Président du Conseil d'Administration et Monsieur NZENGA KONGOLO,
Administrateur-Délégué Général, ci-après dénommée « GECAMINES »,, d’une part ;

2T

GLOBAL ENTERPRISES CORPORATE LTD, connue sous l’acronyme « GEC », société immatriculée à
British Virgin Island , et ayant son siège social à Tropic Isle Building, P.O. Box 438, Road Town, Tortola,
British Virgin Islands, enregistré sous le numéro 381421, représentée aux fins des présentes par Monsieur
Dan GERTLER, ci-après dénommé « GEC », d'autre part.

PREAMBULE

-_ Attendu que GECAMINES et GEC ont conclu et signé l'Accord Préliminaire n° 641/6733/SG/GC/2004,
en date du 05/05/2064 ; (« Accord préliminaire »}

- Attendu que GEC et GECAMINES ont décidé de conclure une convention de joint Venture aux fins de
constituer une société privée à responsabilité limitée dénommée ‘DRC COPPER AND COBALT
PROJECT SPRL”, en abrégé ‘DCP SPRL” (et ci-après dénommée ‘DCP’}, conformément aux lois de la
RDC; le Projet ainsi constitué permettra à DCP, notamment, d’extraire et de transformer les Minéraux
trouvés dans la Zone Minière du Projet, aux termes et conditions contenus ci-après ;

- Attendu que GECAMINES apportera à DCP, inter alia, sous réserve de résultats satisfaisants d’une
Etude de Faisabilité, les Permis D’Exploitation et les Biens Amodiés et GEC fournira, ou procurera la
fourniture de, l'expertise technique et le capital, afin de réaliser la revitalisation, la modernisation ct
l'expansion des Installations de Traitement;

- Attendu que les Parties souhaitent, dans la mesure du possible, que le processus de transformation de
concentrés de KZC soit mené par DCP à LUILU HM pour laquelle GECAMINES a informé GEC qu’il
existe un engagement en faveur d’un tiers (P« Autre Partenaire ») ;

-_ Attendu que GEC s’est engagé à entreprendre les démarches nécessaires à l'égard de l’Autre Partenaire,
aux fins de négocier l’utilisation de Luilu HM pour la transformation de Minerais produits en application

de cette Convention ; au cas où ces démarches échoueraient, GEC s’est engagé à réaliser une étude de
faisabilité portant sur l’utilisation de Shituru ;

Attendu que la mise en œuvre du Projet minier proposé va requérir un investissement important et qu’un
financement étranger substantiel sera nécessaire ;

Attendu que les Parties ont convenu que GEC et GECAMINES acquerront respectivement 75 % et 25 %
des parts de DCP ;

Attendu que l’exploitation, en vertu des Permis d'Exploitation DCP, sera réalisée en conformité avec la
politique générale de Ja RDC, qui vise à valoriser les ressources minérales du pays, à former la main
d'œuvre locale, à créer de l’emploi, à transférer de la technologie et à élever le niveau de vie de la

population ;
Attendu qu’au regard des risques induits par un tel Projet minier, l’obtention de prêts et de financements

étrangers ne sera possible que si (i) le Projet génère suffisamment de revenus nets d’exploitation pour
assurer le remboursement de ces prêts et (ii) s’il existe une sécurité juridique et économique effective

relative au Projet;

- IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1 : DEFINITIONS

14. Titres et Interprétation

Les titres de la présente Convention ne sont utilisés que par pure convenance et n’ont aucun effet
particulier ; ils ne peuvent limiter l’interprétation des dispositions de la présente Convention. La
présente Convention doit être interprétée conformément à l’Article 19.8.

1.2. Définitions

Outre les termes définis ailleurs en la présente Convention, les mots et phrases définis en cet article et
utilisés en majuscules dans cette Convention auront les significations mentionnées ci-dessous, qu'ils
soient utilisés comme verbe ou comme nom. Les définitions données en cet article ainsi qu'ailleurs en
la présente Convention, seront applicables à la fois à la forme singulière et plurielle des termes définis
et à la fois au genre masculin et féminin.

‘ACTIFS DCP’ désigne l’ensemble des actifs et de droits qui doivent être apportés à DCP en vertu de
la présente Convention comprenant les Permis d'Exploitation DCP et les Biens Amodiés ainsi que
toutes les Données Techniques qui y sont relatives, toutes les servitudes, droits de passage et tous les
autres droits, intérêts, Autorisations, informations, dossiers, équipements, installations, fournitures,

“
#

matériaux et autres propriétés tangibles ou intangibles, détenus par ou pour le compte de DCP,
présentement et dans l’avenir.

‘ACTIONS’ désigne les parts dans le capital de DCP.

‘ACTIONNAIRES’ désigne les partenaires dans DCP, au départ, GECAMINES et GEC, ainsi que
leurs ayants droit autorisés et cessionnaires respectifs.

‘ADMINISTRATEUR’ désigne un membre du conseil de gérance de DCP.

‘APPROUVE PAR DCP”’ signifie qu’il y a eu (i) une approbation par un vote du Conseil
d'Administration d’une résolution ou de toute autre forme de proposition qui ne requiert pas une
approbation ultérieure par une Assemblée Générale ou (ii) une approbation par un vote des
Actionnaires en Assemblée Générale, d’une résolution ou de toute autre forme de proposition portée

devant l’Assemblée.

‘ASSEMBLEE GENERALE’ désigne une assemblée générale de tous les Actionnaires de DCP,
conformément aux Statuts.

‘AUTORISATION? désigne toute licence, franchise, approbation, certificat, consentement,
ratification, permission, confirmation, endossement, renonciation, certification, enregistrement,
transfert, qualification, avis favorable ou autre autorisation établie, accordée ou donnée ou autrement
rendue disponible par ou sous l’autorité de toute Autorité Compétente, ou conformément à toute Loi.

‘AUTORITE COMPETENTE" désigne toute autorité gouvernementale, toute autorité locale et toute
subdivision politique de celles qui précèdent, toute organisation nationale ou internationale, corps ou
agence, ministère, département, commission, conseil, bureau, conseil d’administration, bureau
d'enregistrement, tribunaux ou toute autre autorité en découlant et tout corps apparenté au
gouvernement ou tout corps privé exerçant ou prétendant exercer toute directive, action législative,
juridique, administrative ou de police, l'administration et les autorités fiscales de la RDC, ou tout

pouvoir de toute nature.

‘BIENS AMODIES” à la signification qui lui est attribuée à l'Article 6.3.

‘BUDGET' désigne l'évaluation détaillée de toutes les dépenses à effectuer par DCP (ainsi que tous
les revenus prévus) pendant une période budgétaire, ainsi qu’une description des Opérations à réaliser
notamment au moyen de tels revenus, et comprend tous les amendements et tous les Budgets

supplémentaires y relatifs.

‘BUDGET ADOPTE’ désigne un Budget qui a été approuvé par DCP, ainsi que tout Budget
supplémentaire établi en conformité avec lui et toutes modifications ou amendements.

‘CADASTRE MINIER” a la signification qui lui est attribuée au Code.

‘CHARGES GREVANTES’ désigne toutes hypothèques, charges, liens, fiducies, sûretés,
nantissements, privilèges, gages, redevances, intérêts sur les royalties, droits d’achats préférentiels,

C4
droits de participation commune, titre légal ou toutes autres charges grevantes de toute nature, qu’elles
soient imposées par contrat ou par le fait de la loi et qu’elles soient enregistrées ou non enregistrées.

‘CONCESSION? désigne la concession N° 23 détenue par GECAMINES avant le 26 juin 2003
représentant certains des intérêts miniers de GECAMINES dans le Groupe Ouest (comprenant chacune
des Mines) selon la législation en vigueur en RDC avant le Code ;

“CODE désigne la Loi n°007/2002 du 11 juillet 2002, portant Code Minier de la RDC.

‘CODE DU TRAVAIL” désigne la loi N° 015/2002 du 16 octobre 2002 relative au code du travail de
la RDC.

“CONSEIL D’ADMINISTRATION? désigne le conseil de gérance de DCP.

“CONTRAT D’AMODIATION? a la signification qui lui est attribuée à l’Article 6.3.

“CONTRAT DE GESTION SHITURU* désigne la convention à conciure entre GECAMINES et
DCP (satisfaisant les Parties quant à la forme et au contenu) et relative à la gestion de Shituru par DCP

conformément à l'Article 3.1 (x) ;

‘CONTRAT DE PRET GECAMINES” signifie le contrat de prêt d’un montant de 30.000.000 US$ à
conclure entre GEC en tant que prêteur et GECAMINES en tant qu’emprunteur à la date des présentes

(ou à une date proche).

‘CONTRIBUTIONS SUR LA SUPERFICIE” désigne les droits superficiaires annuels par carré en
rapport avec les titres miniers exigibles en vertu des Articles 198 à 200 du Code.

“CONVENTION? désigne le présent accord de joint venture, tel qu’il pourrait être modifié ou amendé
ultérieurement, ainsi que toutes ses Annexes.

‘CONVENTION DE COMMERCIALISATION ET DE VENTE GROUPE CENTRE’ désigne la
convention qui doit être conclue entre GECAMINES et GEC (satisfaisant les Parties quant à la forme et
le contenu) et relative à la vente par GEC des produits issus de Shituru conformément à l’Article 3.1

(w).
“COURROIE KOV? désigne la courroie déservant la Mine de Kov.

‘DATE DES OPERATIONS” signifie la date (intervenant après la Date de Transfert) à laquelle DCP
commence la production des Produits en application de la présente Convention.

‘DATE DE TRANSFERT” désigne la date à laquelle la dernière des conditions suspensives
énumérées à l’Article 4.3 a été remplie.

“DEVELOPPEMENT” désigne les opérations ou les travaux effectués ayant pour objet, ou liés à la

préparation de mines pour l'extraction de Minerais et de stériles, les activités de chargement, transport,
terrassement, gradage, excavation, arrosage et forage en ce compris la construction, l'installation ou la

ÿ.

w
remise en état d'une usine de concassage, broyage et de concentration ainsi que le traitement
métallurgique ou autres valorisations des produits Minéraux .

“DOLLARS”, ‘USD’ ou ‘$’ désigne la monnaie des États-Unis d'Amérique, sauf indication contraire
expresse.

‘DONNEES TECHNIQUES’ désigne les études d’engineering et les documents de travail, les
rapports de consultants et documents de travail, les rapports de pré-faisabilité, les rapports de
faisabilité, les plans de mines, de surface et de sous-sols, les essais, échantillonnages, analyses, cartes
géologiques et géophysiques, cartes d’engincering, photographies, enregistrement de forages, rapports
de recherche, études environnementales, correspondances avec les fonctionnaires gouvernementaux et
autres entités, études de réserves et rapports, études métallurgiques et rapports, rapports de production
et toutes autres informations ou données, imprimées ou sous forme électronique, concernant les
conditions de la géologie, le potentiel minéral, les caractéristiques physiques, l’exploitabilité et toutes
les autres matières techniques en relation avec les Actifs DCP.

‘ENTITE’ désigne toute société (incluant les sociétés sans but lucratif), compagnie, société à
responsabilité limitée, société à durée limitée, partenariat général, partenariat limité, partenariat à
responsabilité limitée, joint venture, association en actions communes, patrimoine, trust, fondation,
syndication, ligue, consortium, coalition, comité, société ou autre entreprise, association, organisation
ou entité de toute nature, reconnue comme telle par une juridiction.

‘ÆTUDE DE FAISABILITE” a la signification qui lui est attribuée à l'Article 4.1.

‘GROUPE CENTRE" désigne l’ensemble des mines et carrières (tels que définis dans le Codc) ainsi
que les installations de traitement y afférentes, détenues par Gécamines ct situés dans la zone

opérationnelle de la ville de Likasi et ses alentours;

‘GROUPE QUEST” désigne l’ensemble des mines et carrières (tels que définis dans le Code) ainsi
que les installations de traitement y afférentes, détenues par Gécamines et situées dans la zone
opérationnelle de la ville de Kokwezi et ses alentours;

‘INDEMNISATION’, citée en tant qu’engagement d'une des Parties (ci-après « personne
indemnisante »), dans une des dispositions de la présente Convention, désigne l’engagement de cette
personne indemnisante de réparer, défendre et éviter tout dommage à l’autre Partie ou toutes autres
Parties qui doivent être indemnisées conformément à ces dispositions, ainsi que sa ou ses Sociétés
Apparentées, et leurs administrateurs, directeurs, agents et représentants respectifs (ci-après
collectivement « personnes indemnisées »), contre toutes plaintes, demandes ou poursuites de toutes
personnes, contre toutes pertes, responsabilités, dommages, obligations, paiements, coûts et frais
supportés par les personnes indemnisées (en ce compris sans limitation, les coûts et frais de défense de
toutes actions, poursuites, procédures, demandes et évaluations ainsi que pour mettre à exécution une
obligation d’indemnisation, ce qui inclut des honoraires d'avocats et des frais judiciaires, mais ce qui
exclut tous dommages incidents ou indirects ou toutes pertes de profits) résultant de, ou en relation
avec, ou nés de, ou induits par l'obligation, Convention, toute action, risque, circonstance ou toute
autre cause, en raison de quoi l’indemnisation doit être donnée.

6
VA
(+
‘INSTALLATIONS DE TRAÏTEMENT” désigne les installations de traitement du Projet ainsi que
tout équipement y afférent ou relatif aux Mines, notamment comme suit:

(a) KZC, Luilu ER, SKM, les Sites de Remblais et, le cas échéant, Luilu HM ;

(b) toutes les installations, équipements mobiles et immobiles et bureaux relatifs aux Mines, au Projet
et ses usines en ce. compris celles citéés dans l’alinéa précédent de cette définition (les

« Usines ») ;
(c) la Courroie Kov, les systèmes de concasseurs (primaires, secondaires, et tertiaires), les trémies de

stockage des granules, les transporteurs a bande de KZC et broyeurs (primaires et secondaires), les
pompages et cyclones, les machines de flottation, les décanteurs, les filtres, et bandes transporteur

de mise en stock des concentres ;

(d) les constructions (temporaires ou permanentes), structures, ateliers, unités industrielles,
installations logistiques, installations de maintenance, bureaux, infrastructures sociale, centre de
stockage, encours (/ock-up), préconnisation (initial fills), décharges, fossés, camions, véhicules, en
ce compris de tels equipements et installations relatifs aux Mines et les Usines ainsi que les Sites
Auxiliaires, utilisés dans le cadre du Projet ;

(e) les documents enregistrés et Informations Techniques relatifs aux éléments descrits aux alinéas (a)-
(d) ci-dessus dans n'importe quel format existanten ce compris les archives d’échantillons

temoins;

(f) et toutes les routes et infrastructures, chemins, chemins de fer, le routes de roulage des bennes,
réservoirs d'eau, équipements de transport situé dans les Sites Auxilliaires ;

(g) ainsi que toutes les pièces de rechange, fournitures, capacités de stockage et stocks, verrouillages et

remblayages, directement et indirectement liés aux Mines, Usines et aux Sites Auxiliaires ainsi
que, notamment, toutes les installations électriques, toutes les installations de fournitures d’eau

notamment, tels que détaillés à l’ Annexe C.

METAUX’ désigne des Minéraux métalliques ayant subi une transformation métallurgique.
<MINERA a la signification qui lui est attribuée par le Code.

“MINERAL” à la signification qui lui est attribuée par le Code.

“MINES? désigne les gisements individuels de Minéraux et les mines à KOV, KANANGA (en ce
compris Manga Sud, Manga Nord (en partie) et Kananga Est et Ouest) et TILWEZEMBE, chacun tel
qu'identifié dans l’Annexe A et/ou l'Annexe B, ainsi que toute expansion de celles-ci dans la Zone

Minière du Projet.

“KZC’_ désigne l'usine de traitement par concentration de Minérais de cuivre et de cobalt (en ce
compris ses installations, équipements et bureaux) située dans le Groupe Ouest telle que identifiée en

7

we

Up
Annexe À et Annexe B.

‘LOF désigne toutes les lois, ordonnances, décrets, règlements, arrêtés, traités, prociamations,
conventions, règles ou réglementations, décisions, jurisprudence (ou toutes interprétations d’une de ces
dispositions), ainsi que les termes de toutes Autorisations, qui s’appliquent dans une situation donnée.

‘LUILU ER’ désigne l'usine d’electro-raffinage (en ce compris ses installations, équipements et
bureaux) située dans le Groupe Ouest telle que identifiée en Annexes À à C (en tant que la « nouvelle
raffinerie de Luilu ») et connue en tant que « LUILU extension P2 ».

“LUILU HM° désigne l'usine de traitement hydro-metallurgique de cuivre et de cobalt (en ce compris
ses installations, équipements et bureaux) située dans le"Groupe Ouest telle que identifiée en Annexe

À et Annexe B.

‘OPERATIONS’ désigne toutes les activités menées à bien par ou pour le compte de DCP,
comprenant la recherche, le Développement, l’extraction minière, le traitement métallurgique et la
vente de Produits.

‘PARTICIPATION’ désigne le nombre total d’actions détenues par un Actionnaire s'exprimant en un
pourcentage du nombre total des actions émises. Les Participations sont calculées à 3 décimales et
arrondies à 2 décimales.

‘PARTIE? désigne GEC et/ou GECAMINES, ainsi que tous successeurs et ayants-cause respectifs en
application de l'Article 18 et, suite à son adhésion à la présente Convention conformément à l’Article
5.10, DCP.

‘PERMIS D'EXPLOITATION DCP” désigne les Permis d'Exploitation couvrant les Actifs DCP qui
seront transférés à DCP conformément à l'Article 6.2, tels que identifiés ci-après en Annexe À ;

‘PER’ désigne le permis d’exploitation des rejets de Kolwezi et de Musonoïi (PER N° 652, tel que
identifié en Annexe A).

‘PERSONNE désigne tout individu, Entité ou Autorité Compétente.

‘PLAN D'AJUSTEMENT ENVIRONNEMENTAL; a la signification qui lui est donnée dans le
Règlement ;

‘PRODUITS? désigne tous les Minerais, concentrés et toute autre substance minérale constituant ou
contenant des Minerais produits à partir de la Zone Minière du Projet par ou pour DCP, les concentrés
de KZC, et tous les Métaux raffinés et sous produits et dérivés qui y sont produits.

‘PROJET désigne le projet de joint venture à réaliser par les Parties, comprenant la conception, la
réhabilitation, la recherche, le Développement, l'exploitation, l'extraction minière, le concassage, le
broyage, l'enrichissement et le traitement et le raffinage métallurgique dans la Zone Minière du Projet

en ce compris notamment :

2)

b)

d

e)

)

x)

D

m)

l’evasement de fosses, curage du puissard, le drainage, pre-decouverture et decouverture,
extraction de la mine à ciel ouvert de KOV, la réhabilitation, l'installation et la remise en état de
l'infrastructure, les systèmes de concasseurs dans la carrière et de la Courroie KOV, les routes de
roulage des bennes, les Sites de Remblais de stériles et les remblais de Minerais et d’outil et le
fonctionnement de la mine à ciel ouvert à KOV ct des gisements à Tilwezembe ;

le travail et le Développement des Mines, notamment le début des travaux d'exploitation à
Kananga et Tilwezembe;

la remise en état et la réhabilitation de la zone des remblais de réception des Minerais et remblais
outil, des concasseurs primaires, secondaires, et tertiaires, les trémies de stockage des granules
ainsi que les transporteurs a bande de KZC et broyturs primaires et secondaires, les pompages et
cyclones, les machines de flottation, les décanteurs, les filtres, et bandes transporteur de mise en

stock des concentres à KZC ;

la remise en état et la réhabilitation des actifs SKM, équipements, la sélection, réhabilitation et
remise en état d'équipements de forage, miniers, de broyage, de matériel de chargement et bennes
de roulage, équipements de classification, d'irrigation et d'assèchement ctc.;

la remise en état et la reconfiguration (après consertation avec GECAMINES) des concentrateurs
à KZC;
l'étude des Sites de Remblais et la mise en place éventuelle d’un nouveau site à Rejets;

la remise en état de Luilu HM et/ou, te cas échéant, de Shituru;

la reconfiguration éventuelle de Luilu ER;

la remise à niveau de l’équipement de maintenance, du support logistique et des bureaux relatifs à
l'exécution des missions ci-dessus;

le renouvellement, remplacement ou installation de routes, stations de production d'eau potable,
sous-stations électriques et réticulation et toute autre infrastructure requise pour l'exploitation
efficace et le traitement de Minéraux dans la Zone Minière du Projet;

la concentration et le raffinage des Minéraux provenant des Mines;

la commercialisation et la vente de Métaux, dérivés, sous-produits, extraits et Produits
intermédiaires et autres, en accord avec les termes de la Convention de Commercialisation et de

Vente Groupe Ouest ;

le financement d’une quelconque des activités et investissements sus-visés;

tel que complété et déterminé, le cas échéant, par l'Etude de Faisabilité.

“RDC désigne la République Démocratique du Congo.

‘RECETTES NETTES DES VENTES” a la signification qui lui est attribuée à l'Article 6.10 (b).

“REGLEMENT désigne le Décret N°038/2003 du 26 mars 2003 portant règlement minier en RDC ;
“REJETS” à la même signification que « Rejets des Mines » tel que défini dans le Code.

‘SOCIETE APPARENTEE’ désigne, sauf autrement défini dans la Convention, toute Personne liée à
un Actionnaire de telle sorte qu’une telle personne, directement ou indirectement, contrôle ou est
contrôlée par cet Actionnaire, ou est directement ou indirectement contrôlée par la même personne qui
directement ou indirectement, contrôle cet Actionnaire. Dans la phrase précédente, il faut entendre par
‘contrôler’, avoir la possession directe ou indirecte du pouvoir de diriger ou d’influer sur la gestion et
les politiques d’une société, à travers la propriété d’actions avec droit de vote, d’intérêts ou sûretés, ou
par contrat, par pacte de vote ou de toute autre manière.

“SHITURU” désigne l’usine de traitement hydro-metallurgique de cuivre et de cobalt, ayant une
capacité annuelle affichée de 135.000 tonnes de cuivre cathode et 7.000 tonnes de cobalt, (en ce
compris ses installaiions, équipements, ateliers, bureaux et réseaux de connections d’eau et
d’éléctricité) située dans le Groupe Centre emplacement precise de laquelle est identifiée en Annexe A.

‘SITES AUXILIAIRES” désigne toute la Zone Minière du Projet à part les zones géographiques qui
sont couvertes par les Permis d'Exploitation DCP, (sur laquelle se trouve KZC, Luilu ER, SKM, les
Sites de Remblais } qui sera amodiée par GECAMINES à DCP conformément à l’Aiticle 6.3 et, le cas

échéant, Luilu HM;

‘SITES DES REMBLAIS’ désigne les endroits sur lesquels DCP pourrait déposer tous stériles,
remblais et, eventuellement Rejets résultant du Projet identifiés en Annexe A en tant que zones « B » et
« À » ou « C » tels qu'ils seront déterminés par l’Etude de Faisabilité.

‘SKM' désigne l’ensemble des bureaux, installations, équipements et pièces de rechange désignés pour
la gestion et l’exploitation des Mines (dénommé « Siège Kolwezi Mines ») situés dans le Groupe Ouest

tels qu'identifiés en Annexe À.
‘STATUTS désigne les statuts de DCP.

“TERRITOIRE ADJACENT” a la signification qui lui est attribuée à l'Article 6.4.

“TITRE MINIER? désigne le permis N° 525 (relatif au Groupe Ouest) tel qu'il figure dans le registre
des droits octroyés du Cadastre Minier visé par le Code et le Règlement;

“TITULAIRE DES REJETS” désigne le titulaire du PER;

‘ZONE MINIERE désigne la zone délimitée et reprise en rouge sur les plans attachés à ia présente
Convention en Annexe À, paraphée par les Parties aux fins d’identification, sur laquelle GECAMINES
jouit, à la date des présentes, des droits miniers en vertu du Titre Minier.

“ZONE MINIERE DU PROJET” désigne la totalité de la zone géographique à l’intérieur de laquelle
DCP peut mener ses activités minières en vertu des Permis d'Exploitation DCP ainsi que la zone
géographique des Sites Auxiliaires .

1.3. Annexes

Les Annexes suivantes sont annexées à la présente Convention et en font pleinement partie :

Annexe À :

Carte de la Zone Minière et de la Zone Minière du Projet*

Coordonnées :
- des Mines
- des Sites de Remblais
- de KZC
- de Luilu ER
- de Luilu HM
- de Shituru
- de SKM

Annexe B:

Carte détaillée du Groupe Ouest

Annexe C :
Descriptions des Installations de Traitement
Annexe D :

Liste des Employés de GECAMINES
ARTICLE 2 : JOINT VENTURE

2.1. Formation de fa Joint Venture

La présente Convention est conçue comme, et constitue, un accord de ‘joint venture’ entre GEC et
GECAMINES, prenant effet comme stipulé à l'Articie 22, dans le but de réaliser de manière profitable
l'extraction, l’exploitation, le traitement, la transformation et la vente de Minéraux et de Métaux

extraits de la Zone Minière du Projet.

2.2. Relations entre les Parties

Chaque Partie agira à l’égard de l’autre, en toute bonne foi, dans le respect des termes de la présente
Convention et conformément à ses dispositions. Cette Convention ne crée aucun droit selon la
législation de 1999 sur le droit des tiers (Contracts {Rights of Thirds Parties) Act 1999) dont pourrait se
prévaloir une Personne qui n’y est pas partic (autrement qu’en relation avec DCP conformément à

l'Article 5.10).

2.3. Opérations indépendantes

Aucune disposition de la présente Convention ne pourra empêcher une Partie ou ses Actionnaires, ou
personnel où Administrateurs, de mener à bien toute opération de prospection ou d’extraction
indépendamment de l’autre Partie ou de DCP ailleurs en RDC, moyennant respect des Autorisations
iégalement requises par la RDC.
ARTICLE 3 : GARANTIES ET AUTRES ENGAGEMENTS

3.1.

Déclarations, garanties et engagements de GECAMINES

GECAMINES garantit à la date des présentes et s'engage à compter de la date des présentes en faveur
et pour le bénéfice exclusif de GEC à ce qui suit:

a)

b)

©)

d)

©)

8)

h)

GECAMINES dispose de la totalité des droits, titres, permis et autres droits contractuels et
statutaires et toutes Autorisations (qui sont tous valables) concernant la Zone Minière, afin de
mener à bien les opérations de prospection, de recherche, de Développement et d’extraction,
relatives aux Minerais dans la Zone Minière, aux fins d'utiliser les Installations de Traitement et,
aux fins de mettre en œuvre tous les autres aspects du Projet.

La Concession a été validée et transformée conformément aux articles 336-339 du Code, et dès la
date des présentes tous les droits miniers nécessaires pour le Projet sont représentés par le Titre

Minier ;
Avant sa validation et transformation, la date d'expiration de la Concession était fixée au 3 avril
2009 ;

GECAMINES n'a octroyé aucun droit de prospecter, rechercher ou d’extraire (ni sur une base
artisanale ni autrement), aucune option ou aucun droit de premier refus y relatifs ou aucune
amodiation, concernant les Permis d'Exploitation DCP ou la Zone Minière du Projet, et pendant
toute la durée de la présente Convention, n’ octroyera pas de tels droits (autres que les droits qui
seront transférés à DCP conformément à la présente Convention) relatifs à la Zone Minière du
Projet ou aux Permis d'Exploitation DCP ;

GECAMINES est le seul propriétaire du Titre Minier, des gisements de Minerais dans la Zone
Minière, et des Mines, qui sont libres de toutes Charges Grevantes;

Le Titre Minier n'est grevé par aucun droit, obligation ou contrainte à l'égard d'un tiers et
GECAMINES peut transférer les Permis d'Exploitation DCP à DCP tel qu'il est prévu ci-après
sans restriction ;

GECAMINES est le propriétaire exclusif des Installations de Traitement dont elle garantit
qu'elles sont libres de toutes Charges Grevantes et de toutes obligations à l'égard de tiers, et est
habilitée à les amodier dans les conditions posées à l'article 6.3 de la présente Convention ;

Aucune autre partie que GECAMINES ne possède de droits relatifs à (ou n'occupe actuellement)
une quelconque zone de la superficie où partie des Installations de Traitements, ni sur les
Minerais, Minéraux, concentrés, Rejets ou autres Produits issus de celles-ci à l'intérieur de la

Zone Minière du Projet;

GECAMINES possède tous les droits d’utilisation des équipements de surface dans la Zone
n]

k)

m)

n)

o}

Minière du Projet, équipements apparaissant naturellement ou du fait de l’homme, ainsi que de
toutes les infrastructures et améliorations nécessaires pour opérer dans la Zone Minière du Projet,
et GECAMINES, pendant la durée de la présente Convention, octroiera à DCP, un accès sans
restriction à, et l'usage, de tels équipements et infrastructures (en ce compris relatives aux
remblais de stériles, Rejets et Minéraux) équipements de Rejets, installations SKM, installations
ferroviaires, points d'eau, les installations électriques, les routes et aires de roulage),

conformément à l’article 6.
A l’égard du Titre Minier :

À. Toutes les Lois qui lui sont applicables ont été respectées en tous points par
GECAMINES, notamment en ce qui concetne la santé, la sécurité et (sous réserve de la
matière décrite à l’alinéa (p) de cet Article 3.1) l'environnement, dans chacun des cas en

conformité avec le Code et/ou le Règlement.

B. Aucune menace d'annulation, de suspension, de résiliation, de retrait, d’invalidation,
d’inapplicabilité ou de non-respect, n'a été reçue ou n’est raisonnablement prévue
d'aucune Autorité Compétente.

C. Les travaux qui doivent, conformément à la Loi, être exécutés par GECAMINES, ont été
effectués dans les temps impartis.

D. GECAMINES a satisfait en temps utile à toutes les dépenses requises par la Loi,
notamment relativement au paiement des Contributions sur la Superficie relatives au Titre

Minier.
E. I n'existe aucun litige, investigation ou procès d'importance, en cours ou éventuels.

GECAMINES n’est au courant d’aucun obstacle à la mise en vigueur intégrale et à la pleine
exécution de la présente Convention ou à la réalisation du Projet.

Dès qu'ils seront délivrés à DCP dans les conditions décrites par l'article 6 ci-après les Permis
d'Exploitation DCP pourront être renouvelés plusieurs fois pour une durée de 15 ans en
application de l'article 67 du Code et ne seront pas définitivement expirés en date du 3 avril 2009
sous réserve du respect par DCP de ses obligations cités à l’article 286 du Code;

GECAMINES a réalisé antérieurement à la date des présentes, toutes les études et rapports, à
l'égard du Titre Minier, des gisements de Minerais et des Mines, tels qu'ils sont légalement requis.

GECAMINES a obtenu et détient toutes les Autorisations requises ct nécessaires pour rédiger, se
soumettre et mener à bien la présente Convention.

GECAMINES déclare et garantit que l'information qu'elle a fournie à GEC relative à la main-
d'œuvre qu'elle emploie pour les Mines et les Installations de Traitement est véridique, précise et

complète dans tous ses aspects.

14

x

[+

£
GECAMINES s'engage à finaliser un Plan d'Ajustement Environnemental, à obtenir l'autorisation
y afférente et à fournir les sûretés qui y sont relatives dans chacun des cas tel qu'il est prévu par le

! . Code et le Règlement ;

P)

GECAMINES s'engage à fournir toute assistance raisonnable à GEC dans le cadre de ses

À
négociations avec l'Autre Partenaire relatif à :
k" () l’utilisation de Luilu HM, et dans l’hypothèse où ces négotiations n’aboutissent pas,
| Gécamines s'engage à assurer que DCP sera en mesure de traiter les concentrés de
KZC à Shituru et à Luilu ER;

(ii) toute question d'interface entre le périmètre des droits miniers éventuels de Autre
Partenaire et les périmètres des Permis d'Exploitation DCP.

r}  GECAMINES s'engage à fournir toute assistance raisonnable à GEC dans le cadre de ses
négociations avec le Titulaire des Resjets relatives à :

[0] toute question d’interface entre le périmètre de PER N° 652 (tel que identifié en
Annexe A) et les périmètres des Permis d'Exploitation DCP (notamment toute
question liée à la Mine de Kananga Ouest et lPemplacement de la Courroie Kov);

Gi) l'élimination d'eau de la Mine KOV et KZC , pour assurer que DCP sera en mesure
d’evacuer l’eau de la Mine KOV et de disposer de l’eau utilisée à KZC;

(ii) _ l’entreposage des Rejets de KZC pendant la période entre la Date des Opérations et
la date à laquelle DCP aura développé son propre site de Rejets à l’intérieur des
Sites de Remblais.

s)  GECAMINES s'engage à fournir toute assistance raisonnable à GEC dans le cadre de ses
négociations avec le fournisseur d'électricité relatives à un contrat de fourniture à long

terme d’électricité pour les besoins du Projet.

t)  GECAMINES déclare et garantit que les Sites de Remblais seront suffisants pour les besoins du
Projet, et s'engage si l'Etude de Faisabilité démontre que ceci n’est pas le cas, à mettre à la
disposition de DCP aux mêmes termes que stipulés à l’Article 6.3 d’autre(s) site(s) dans la
Territoire Adjacent pour satisfaire les besoins du Projet en matière de dépôt de tous Rejets,

° stériles et remblais ;

GECAMINES s’engage à fournir à GEC toutes les informations requises disponibles pour aider

. u)
GEC dans la mise en œuvre de l'Etude de Faisabilité et, par la présente, autorise GEC à traiter et à
analyser des données et informations obtenues au cours de la préparation de l’Etude de Faisabilité
en dehors de la Zone Minière du Projet, à tout moment, sous réserve des dispositions de l’Article
17 ci-dessous.
. v) GECAMINES s'engage à répondre de toutes les demandes, obligations ou pertes survenues en

. totalité ou en partie en relation avec les opérations menées relativement à la Zone Minière du

15

w
2

y)

Projet et aux Biens Amodiés, avant la Date de Transfert, y inclus les pertes provenant de
détériorations environnementales ou contaminations survenues au cours de telles opérations.

GECAMINES s’engage à accorder à GEC le droit de vendre 60% de la production de cuivre et
cobalt issue de Shituru selon les modalités et durée à définir dans la Convention de
Commercialisation et de Vente Groupe Centre; dans l’hypothèse où DCP gère Shituru en vertu de
l’Article 3.1(x), les Parties confirment que le taux de 60% cité ci-dessus s’appliqre aux produits
d’opérateurs autres que DCP;

Dans l’hypothèse où DCP traitera les concentrés de KZC à Shituru en vertu de l'Article 3.1(q(i},
GECAMINES s’engage à accorder à DCP le droit de gérer Shituru sous sa seule autorité, pendant
toute la durée de la présente Convention et selon les termes à définir dans le Contrat de Gestion

Shituru,

GECAMINES déclare et garantit avoir conclu avant la date des présentes sa propre évaluation
financière de la valeur de chacun des éléments des Actifs DCP ; Gécamines s'engage à
sélectionner (en accord avec GEC) un expert indépendant afin d’établir l’état, la vie technique
résiduelle, et la valeur à la date des présentes, des Installations de Traitement pour les besoins des
Articles 6.3 et 15.2, dont l’application prendraient en compte le principe de dépréciation.

En cas de désaccord entre les Parties sur le choix d’un expert, celui-ci sera proposé par le
directeur générai (managing director) de la société SRK, Cardiff.

GECAMINES s’engage à indemniser DCP et GEC pour tous dommages et intérêts, pertes ou plaintes
résultant d’une violation des déclarations, garanties et engagements tels que stipulés au présent Article

3.1.

32.

Déclarations et garanties de GEC et GECAMINES

Chacun de GEC et GECAMINES déclare et garantit ce qui suit :

a)
b)

c)

d)

qu’elle est une personne morale légalement constituée dans le pays de sa constitution.

qu’elle a la capacité et le pouvoir (en tant que personne morale) de conclure et d’exécuter la
présente Convention et que toutes les formalités requises en son sein ou auprès des tiers pour
autoriser la Partie à signer et exécuter la présente Convention ont été réalisées.

qu’en signant et en mettant à exécution la présente Convention, elle ne violera pas d’autres
contrats.

que la présente Convention est valable et lie les Parties de manière effective suivant ses termes.

GECAMINES et GEC s’engagent toutes les deux à procéder à une Indemnisation pour tous dommages
et intérêts, pertes ou préjudices résultant d’une violation de leurs déclarations et garanties respectives,

telles que stipulées par cet Article 3.2.

#1 (2
3.3. Déclarations, garanties et engagements de GEC
GEC déclare et garantit en faveur de et pour le bénéfice exclusif de GECAMINES que :

À) GEC a l'expertise et les capacités pour lever et mettre à disposition les financements nécessaires
au Projet ;

B) GEC a l'expertise et les capacités de mettre à disposition l’expertise technique, administrative
et de gestion nécessaire pour réhabiliter et conduire les opérations ;

GEC s'engage à:

() travailler diligemment pour conduire et, sous réserve de l’Article 4.3, mener à bien l’Étude de
Faisabilité telle que prévue dans la présente Convention ;

(ii) sous réserve de résultats satisfaisants de l'Etude de Faisabilité conformément à l’article 4.3,
organiser le financement necéssaire pour les besoins du Projet dans les termes stipulé à l'Article

7.5 (i):

(ii) fournir à GECAMINES dans les 30 jours à partir de la date des présentes :

(a) une copie certifiée conforme des statuts (Articles of Association) de GEC ;

(b) une lettre de référence d’une banque internationale de bonne reputation confirmant que
GEC a la capacité d’investir au moins US$ 200.000.000 dans le cadre d’un projet de
l’envergure et caractère du Projet ;

{iv) conclure le Contrat de Prêt GECAMINES à, ou aux alentours de la date des présentes ;

(v) faire les efforts necéssaires en vue de négocier avec l'Autre Partenaire pour obtenir l'usage de
Luilu HM afin de pouvoir transformer les Minerais issus de KZC selon des termes
économiquement viables et dans l’hypothèse où ces négotiations n’aboutissent pas, d’étendre le

champ d'application de l’Etude de Faisabilité à la viabilité économique d’une telle
transformation à Shituru;

(vi) indemniser DCP et GECAMINES pour tous dommages et intérêts, pertes ou actions résultant
d’une violation des déclarations et garanties telles que fournies au présent Article 3.3.

17

Er.
ns

ARTICLE 4 : ETUDE DE FAISABILITE

41.

a)

Etude de faisabilité

But de l'Etude de Faisabilité

GEC s'engage par la présente, après réception de toutes les données demandées à cette fin par GEC,
(telles qu’exposées dans la demande écrite de GEC faite au plus tard 60 jours après la date des
présentes) à préparer une Etude de Faisabilité afin de définir les montants des investissements estimés,
les coûts estimatifs des Opérations, et les moyens financiers nécessaires pour mener à bien le Projet.

GEC fera réaliser l'Etude de Faisabilité à ses frais, moyennant remboursement par DCP conformément
à l'Article 9.4.c.(iii) de la présente Convention. Pendant la préparation de l’Etude de Faisabilité, GEC
peut demander à GECAMINES de lui fournir ses services (que GECAMINES s'engage à lui fournir) à
un prix dont les Parties devront par avance convenir. Aussi bien GEC que GECAMINES s’engage à
fournir à l’autre Partie des justificatifs des frais engagés conformément au présent Article 4.1.

b) L’Etude de Faisabilité

L’Etude de Faisabilité devra, entre autres, chercher à établir la viabilité technique, économique et
commerciale du Projet, et notamment :

(]

Gi)

Gi

Gv)

Définir l'investissement pour la réhabilitation et le Développement de chacune des
Mines, KZC, LUILU ER et LUILU HM ou, le cas échéant, Shituru ainsi que les zones
de stockage des Rejets, les Minerais et les Sites de Remblais, le forage, broyage dans
les Mines, l'exploitation minière, le chargement, le roulage, que ce soit par convoyeur
ou camions, classification, équipements d'arrosage, les installations de maintenance,
les installations de stockage et autres matériels logistiques, les bureaux, les
infrastructures sociales et de transport, les routes et voies ferrées, les installations de
pompage d’eau et de distributions, les installations électriques, et toutes les autres

infrastructures relatives au Projet.

Définir les options de traitement métallurgiques les plus appropriés pour augmenter les
récupérations.

Evaluer la suffisance des Sites de Remblais et/ou la necéssité d’identifier d’autres Sites
pour les Rejcts, stériles et remblais du Projet ;

Définir les investissements des Opérations relatives aux volumes optimaux estimés de
production.

L {v) Définir les montants des investissements initiaux et totaux, nécessaires pour atteindre
les volumes de production visés.

k (vi) Définir la viabilité technique et économique du Projet.

(vi) Définir les coûts de cahiers de charges metallurgiques, certification et definition des
procédures de ventes des Produits.

(vi) Evaluer les options de fournitures nécessaires pour les processus de concentration et
traitement (telles que fourniture d’acide, chaux etc.) .

(ix) Comparer l'investissement estimé et les coûts des Opérations avec les revenus projetés
de la vente des Produits en termes réels (real térms), et préparer des estimations de
profit annuel, du cash flow annuel, et des ratios de rentabilité des investissements.

; (x) Pour définir un plan d'investissement financier pour soutenir l'Etude de Faisabilité.

(xi) Contacter des institutions financières appropriées sur la viabilité de l’obtention de
financement pour le Projet.

(ii) Une fois établi, le budget pour mener l'Etude de Faisabilité sera communiqueé par
GEC à Gécamines.

c) Objectifs de production :

Au jour de cette Convention, les Parties prévoient que les objectifs de production (sur une base
annualisée) sont les suivants:

@ 35.000 tonnes de cuivre métal dès la première année suivant la Date des Opérations.

(ii) 70.000 tonnes de cuivre métal durant la deuxième année suivant la Date des Opérations.

(ii) 90.000 tonnes de cuivre métal durant la troisième année suivant la Date des Opérations.

(iv) 125.000 tonnes de cuivre métal durant la quatrième année suivant la Date des Opérations.
{v) 200.000 tonnes de cuivre métal à partir de la cinquième année suivant la Date des Opérations.

L’Étude de Faisabilité pourra également évaluer les possibilités d'augmenter ou de réduire les objectifs
de production de cuivre métal sus-mentionnés afin de maximiser le taux de rentabilité interne (TRI) sur
investissements du Projet et ainsi de valoriser le potentiel maximumdes Mines tout en tenant compte de
la durée de l’exploitation et des nouvelles technologies.

Compte tenu des données disponibles au jour des présentes, une estimation préalable des
investissements nécessaires à la réalisation du Projet est de l’ordre de 200.000.000 USD (deux cent
° millions de dollars américains). Cette estimation sera déterminée et confirmée après l'Etude de

° Faisabilité.

Pis

4.2. Communication de l’Etude de Faisabilité

Il est prévu que l'Etude de Faisabilité sera terminée dans les six (6) mois suivant la dernière des dates
entre la date où la présente Convention entre en vigueur (conformément à l’Article 22), et la date de
réception des données mentionnées à l’Article 4.1 ci-dessus. GEC transmettra avec accusé de réception
un exemplaire de l'Etude de Faisabilité ainsi que les investissements correspondants (confirmant que
l'Etude de Faisabilité a été jugée positive conformément à l’Article 4.3 ci-dessous) à GECAMINES

. lorsqu'elle sera terminée. Des représentants de GEC et de GECAMINES se rencontreront dans les 14

jours après la communication des résultats de l’étude, afin d’en discuter et de les examiner.

Au cas où l’Étude de Faisabilité n’est pas remise dans les six (6) mois mentionnés ci-avant, les Parties
conviennent de se rencontrer dans le plus bref délai pour examiner les causes et proposer les voies et
moyens d’y remédier en accordant un délai supplémentaire de quatre (4) mois maximum (ou toute

autre période qui pourra être décidé par les Parties).

4.3. Commencement du Projet

ei] L’Etude de Faisabilité sera considérée comme positive suite à la notification à cet effet de
GECAMINES par GEC, détermination qui sera effectuée par GEC sur la base du taux de
rendement réel sur fonds propres anticipé (unleveraged cashflow real rate of return
projection) de 25%, et sur un terme de remboursement d'investissement (pay-back period) de
3 ans et prenant en compte le profil risque global du Projet et toutes les considérations
techniques, économiques et commerciales pertinentes ainsi que toutes autres constatations de
l'Etude de Faisabilité, Le plan d’investissement cité à l’Article 4.1 (b) (x) sera communiqué à
la date de communication à Gécamines par GEC de l'Etude de Faisabilité («Plan
d’Investissement Financier »).

(ii) Si l'Etude de Faisabilité est ainsi jugée positive, alors GEC et GECAMINES procéderont (i) à
la constitution de DCP conformément à l’article 5 ci-dessous, et (ii) GEC procedra à la
recherche de financement pour le Projet conformément à l’article 7 et (iii) au démarrage du
Projet dans les six mois de l'approbation de lEtude de Faisabilité.

(ii)  Nonobstant toute disposition contraire dans cette Convention, GEC n’aura pas d’obligation de
procurer le financement ou d’encourir des dépenses (que ce soit de la part de DCP ou
autrement} en relation avec la réhabilitation et l’amélioration des équipements existants et la
construction des nouveaux équipements (tels que décrits dans l’Etude de Faisabilité) ou de
tout autre aspect du projet avant que les conditions suivantes soient satisfaites (ou que GEC y
renonce) dans chaque cas dans des formes et conditions acceptables pour GEC :

(A) La présente Convention est entrée en vigueur conformément à l’Article 22 ;
#

(B)  L’Etude de Faisabilité est considéré positive, conformément à l'Article 4.3(i) ;
{C) Le Contrat de Prêt GECAMINES a été valablement signé et remis ;

(D) Les Statuts ont été signés par les Actionnaires et DCP a été immatriculée au nouveau
registre du commerce ;

() Les Permis d'Exploitation DCP ont étés valablement transférés à DCP et les données
du Cadastre Minier ont été actualisées afin de mentionner DCP comme propriétaire
conformément à l’article 380 du Règlement et à l’article 184 du Code ;

(F) En ce qui concerne les Installations de Traitement :

(a) soit remise d’arrangements contractuels effectifs entre DCP et j’Autre Partenaire
relatifs au traitement des concentrés de KZC à LUILU HM ;
(b) soit le Contrat de Gestion Shituru a été valablement signé et remis .

(G) En ce qui concerne les Biens Amodiés, l'enregistrement par le Cadastre Minier
conformément aux dispositions des articles 179 et 171 du Code tel que prévu par
l'Article 6.3.

(H)  DCP a obtenu une couverture d’assurance globale pour le Projet par un assureur de
bonne réputation et notation (tel que certifié par une lettre d'engagement par le courtier
de DCP) ; ‘

© Toutes Autorisations nécessaires ont été obtenues ;

(Q] Remise par GECAMINES de toutes autorisations statutaires requises afin qu’elle
puisse conclure la présente Convention et remplir ses obligations qui en découlent,
ainsi qu’une procuration, un certificat de pouvoir ou tout autre document relatif à la
(les) personne(s) autorisée(s) à conclure cette Convention pour le compte de
GECAMINES.

(K) Remise d’une opinion juridique du cabinet Djunga & Risasi (ou autre conseil de droit
congolais de GEC) portant sur la capacité et l’autorité de GECAMINES de conclure
cette Convention et le Contrat de Prêt de GECAMINES et d'en exécuter les
obligations qui en découlent, ainsi que toute autre opinion juridique que GEC pourrait
demander.

(L) Approbation du Plan d’Ajustement Environnemental pour la Zone Minière par le
service de la protection environnementale, conformément à l’Article 3.1 (p) et l’article
408 du Règlement ;

(M) Acceptation par le Ministère des Mines de DCP en qualité de national d’un "autre État
contractant" dans le cadre de l'article 25 (2)(b) du Traité CIRDI ct confirmation que
l'article 319 s'appliquera aux Permis d'Exploitation DCP.

Les Parties s’engagent à travailler avec diligence en vue de commencer l'extraction dans les six mois de
l'approbation de l'Etude de Faisabilité et de mettre en oeuvre le Projet afin d’atteindre les objectifs de

production tels que stipulés dans l’Article 4.1.c.
Nonobstant toute disposition contraire ci-dessus, les Parties déploieront tous leurs efforts pour démarrer
les chantiers miniers dans les six mois dès la date de satisfaction des conditions des Articles

à) L
4.3 (ii) (E) à 4.3 (üii) (G). Dans l'hypothèse où les chantiers miniers n’ont pas été démarré dans ce délai
de six mois en conséquence d’un manquement de ses obligations par GEC, GECAMINES aurait le
droit de résilier la présente Convention conformément aux disposition de l'Article 14 ci-dessous.

44. Période Transitoire

Sous réserve des dispositions de la présente Convention (notamment les Articles 7.2 et 12), les Parties
confirment que Gécamines aura le plein droit de continuer ses opérations aux Mines jusqu’à la Date

des Opérations.

22

me

pattern

ARTICLE 5 : CONSTITUTION ET ORGANISATION DE DCP

5.1. Formation, transformation et fonction de DCP

a) Constitution

GEC et GECAMINES s’engagent à procéder à la constitution de DCP en tant que Société Privée à
Responsabilité Limitée (SPRL) dès que possible après la communication de résultats positifs de
l'Etude de Faisabilité à GECAMINES comme prévu à l’article 4.2. GEC aura le droit, en concertation
avec GECAMINES, de déterminer la nature, la constitution, le capital initial, la structure du capital, les
documents notariés et toutes autres questions concernant l’immatriculation, la formation et la

constitution de DCP. -

b) Transformation de DCP en SARL

Après la constitution de DCP en tant que SPRL, les Actionnaires se réuniront en Assemblée Générale
ainsi qu’il est prévu à l'Article 5.5 ci-après, aux fins de procéder également à la transformation de DCP
en Société par Actions à Responsabilité Limitée (SARL), sans que cette transformation de DCP donne

naissance à une personne morale nouvelle.

Les Parties s'engagent à réaliser la transformation de DCP en SARL dès la première Assemblée
Générale des Actionnaires au cours de laquelle elles devront adopter de nouveaux statuts de DCP.

La transformation de DCP SPRL en DCP SARL deviendra effective après l’obtention de l'autorisation
présidentielle prévuc par la législation congolaise en vigueur relative aux sociétés commerciales
(Décret du Roi Souverain du 27 février 1887, tel que modifié à ce jour) et le dépôt du procès-verhal de
l’Assemblée Générale susvisée au nouveau registre de commerce.

c) Fonction de DCP

L'objet social de DCP est de détenir et d’utiliser les Actifs DCP dans le but de mener à bien le Projet,
conformément à l’Etude de Faisabilité ou comme convenu par les Parties.

DCP gérera et exploitera le Projet. DCP pourra nommer un opérateur qui remplira ses obligations

opérationnelles et de gestion, en totalité ou en partie, conformément à l’article 10.2. En sus dec ce qui
précède, DCP est autorisée à sous-traiter tout aspect de la gestion du Projet.

5.2. Emission des Actions de DCP

Au moment de la constitution de DCP, DCP veillera à l’émission et à la distribution de 25 % des parts
du capital social émises pour GECAMINES et de 75 % des parts du capital social émises pour GEC.

Les Actions dévolues à GECAMINES peuvent être d’une classe séparée, avec droit de vote et un droit
à 25 % de tous les dividendes et autres distributions sans droit ou obligation de fournir de fonds
supplémentaires ou d’acheter des actions supplémentaires en relation avec tout appel de liquidités qui
devra être souscrit et remboursé pour le compte de GECAMINES conformément à l’Article 7.6.

GECAMINES obtiendra ses actions libres de toute contrepartie complémentaire à ce qui est prévu par
la présente Convention. GEC obtiendra ses actions libres de toute autre contre partie que ce qui est

prévu en la présente Convention.

GEC fera l’avance des frais de constitution de DCP, à charge de celle-ci, sous la forme d’un prêt
d’actionnaire. Des apports complémentaires en capital à DCP par les Actionnaires, pourront être en

argent ou en nature.

Les Actions dévolues à GECAMINES ne peuvent en aucun cas faire l’objet d’une dilution autrement
qu'aux termes de la présente Convention.

5.3. Administrateurs de DCP

a) Membres

Le Conseil d'Administration de DCP sera composé de huit membres.

b) Désignation des Administrateurs

À tout moment, un Actionnaire détenant les Participations suivantes, aura le droit de désigner le
nombre d’Administrateurs spécifié ci-après et aura le droit à tout moment, de remplacer un
Administrateur et d’en désigner un autre.

Participation au capital Nombre d’Administrateurs
90% ou plus 8 Administrateurs
76% ou plus mais moins de 90% 7 Administrateurs
50 % ou plus mais moins de 76 % 6 Administrateurs

25 % ou plus mais moins de 50 % 2 Administrateurs
11% ou plus mais moins de 25% 1 Administrateur

10 % ou moins 0 Administrateurs

Si les Actionnaires détiennent chacun une Participation de 50 %, l’Actionnaire dont la dernière
Païticipation était précédemment de plus de 50 % mais qui est passé à 50 %, gardera le droit de
désigner 6 Administrateurs aussi longtemps qu’il détiendra 50 % d’Actions. Au cas où l'une des Parties
aurait cessé d’être un Actionnaire, cette Partie n’aura plus le droit de désigner un Administrateur.

c) Présidence

Le Président du Conseil d'Administration et l’Administrateur-Délégué seront désignés et pourront être
révoqués et remplacés à la demande de GEC, conformément aux dispositions du présent Article.
L’Administrateur-Délégué Adjoint sera désigné et pourra être révoqué et remplacé à la demande de
GECAMINES conformément aux dispositions du présent Article.

d) Procédure de désignation

L'exercice par un Actionnaire de son pouvoir de désigner ou de remplacer un Administrateur est
soumis aux dispositions suivantes : il doit être réalisé par écrit et porté à la connaissance de l’autre
Actionnaire et de l’Opérateur. Chaque Actionnaire votera ou veillera à ce que ses représentants votent
en faveur d’une résolution soumise au vote des Actionnaires ou du Conseil d’Administration,
proposant l'élection d’un Administrateur désigné par l’autre Actionnaire suivant l’article 5.3 (b).

5.4. Gestion de DCP

Le contrôle opérationnel de DCP sera exercé par GEC suivant les directives du Conseil
d'Administration. Toutes décisions et résolutions à prendre par le Conseil d'Administration devront
être prises à la majorité des droits de vote des Administrateurs et moyennant respect des dispositions
légales applicables (tel que ce terme est defini à l’Article 19.8).

5.5. Décisions de DCP

Immédiatement après que DCP aura été constituée et que les actions de DCP auront été émises en
faveur de GEC et de GECAMINES conformément à l’Article 5.2., GEC et GECAMINES tiendront
une Assemblée Générale des Actionnaires de DCP au cours de laquelle les personnes désignées par
GEC et GECAMINES, conformément à l’Article 5.3.b., seront élues comme membres du Conseil
d'Administration. Le Conseil d'Administration autorisera aussi DCP à ratifier la présente Convention

et à y adhérer de la manière prévue au paragraphe 5.10.

5.6. Documents de référence
Après la constitution de DCP, la présente Convention et les Statuts régiront les droits ct obligations des

Actionnaires, la relation des Actionnaires avec DCP, toutes les opérations réalisées par DCP, ainsi que
toutes les autres questions prévues par la présente Convention.

5.7. Cession d’Actions

Sauf disposition expresse contraire, aucun Actionnaire ne pourra, pendant l’exécution de la présente

25

ctions dont il est propriétaire, ou qu’il acquerrait postérieurement,

Convention, transférer aucune des À
sauf moyennant le respect des dispositions des Statuts et de la présente Convention.

5.8. Relations entre les Actionnaires

a) Respect intégral de la Convention

Actionnaire, poser tous les actes et signer tous les
s comme nécessaires ou souhaitables pour donner
er l'exécution et le respect intégral de
résentants au sein du Conseil

Chaque Actionnaire doit, sur demande d’un autre
documents pouvant raisonnablement être considéré:
pleinement effet à la présente Convention ainsi que pour assur
celle-ci. Chaque Actionnaire doit en outre faire en sorte que ses rep
d'Administration agissent en accord avec cette exigence.

b) Exercice du droit de Vote

Toutes décisions ou résolutions à prendre par les Actionnaires devront être prises à la majorité des
droits de vote des Actionnaires, à l'exception des matières réservées, le cas échéant, par les statuts pour
lesquelles des modalités spécifiques de vote pourraient être organisées par les statuts. Chaque
Actionnaire doit exercer le droit de vote lié à ses Actions en sorte que la Société se conforme à toutes

ses obligations légales et contractuelles.

c) Attributions des Administrateurs désignés

Les Actionnaires, aussi longtemps que l’un de leurs représentants est Administrateur de DCP et
moyennant respect des dispositions légales applicables (tel que defini à l'Article 19.8), veilleront à ce
que leurs représentants agissent et votent en tant qu’administrateurs de telle façon que le but et

nte Convention, soient menés à bien, et ils révoqueront tous

l'intention poursuivis par la prései
représentants qui n’agiraient pas conformément à ceci. Les Actionnaires conviennent d'assister (ou de

dépêcher leurs mandataires dûment nommés afin d'assister) aux assemblées dûment convoquées des
Actionnaires et de veiller à ce que leurs représentants assistent à de telles assemblées dûment
convoquées du Conseil d'Administration afin de satisfaire les exigences de quorum fixées dans les
Statuts. Les Actionnaires conviennent d’encourir leur responsabilité pour tous dommages et intérêts
qui pourraient résulter du non-respect par leurs Administrateurs désignés, d’agir et de voter en tant
qu’administrateurs, de telle sorte que Pobjectif et l'intention poursuivis par la présente Convention,

puissent être menés à bien.

5.9. Préséance de la présente Convention

Si les dispositions des Statuts sont incompatibles avec les dispositions de la présente Convention ou si
elles contredisent celles-ci, les dispositions de la présente Convention ont préséance dans la mesure de

cette incompatibilité ou de cette contradiction.

: 5.10. Ratification de la Convention par DCP.

. Les Actionnaires feront en sorte que DCP ratifie la présente Convention et y adhère au moyen des
! documents adéquats préparés par GEC en collaboration avec GECAMINES immédiatement après la
constitution de DCP.

(Ü)

ARTICLE 6 : AFFECTATIONS AU BENEFICE DE DCP

6.1. Informations et données

GECAMINES fournira ou rendra disponible à GEC (ainsi qu’à DCP après sa constitution) toutes les
études de faisabilité, les informations et analyses géologiques, géophysiques, géobotaniques,
géochimiques, photogéologiques, aéromagnétiques, ainsi que toutes autres Données Techniques (en ce
compris les échantillons de forage et l'interprétation de telles données) ainsi que les dossiers et
registres en sa possession, ainsi que tous documents relatifs aux contrôles de la prospection et des
activités d’extraction menées à bien par GECAMINES dans la Zone Minière antérieurement à l’entrée
en vigueur de la présente Convention.

62. Transfert des Permis d'Exploitation DCP à DCP

GECAMINES convient par la présente de transférer irrévocablement et inconditionnellement à DCP en
pleine propriété (full title guarantee), dès que raisonnablement praticable après confirmation par GEC
de constatations positives dans l'Etude de Faisabilité conformément à l'article 4.3, les parties du Titre
Minier qui permettra à DCP de devenir titulaire exclusif des Permis d'Exploitation DCP conformément
aux articles 182 à 186 du Code et 374 à 380 du Règlement.

Les Parties acceptent par la présente que cette Convention constitue un acte de cession au sens de
l'article 182 du Code et à cette fin, DCP, en devenant Partie à la présente Convention conformément à

l'Article 5.10 s'engage :

a) sans préjudice d'aucuns droits qu'elle puisse avoir en vertu de la présente Convention à l'égard de
GECAMINES relatifs à la période précédant le transfert effectif des Permis d'Exploitation DCP,
à assumer toutes les obligations du titulaire vis-à-vis de l'État qui découlent des Permis
d'Exploitation DCP ; et

b) à fournir en temps utile tout support et assistance à GECAMINES, notamment relativement à sa
situation financière et les obligations à assumer par elle conformément au Code aux fins de
permettre à GECAMINES de remplir ses obligations telles que définies par le présent Article
62.

GECAMINES s'engage par la présente à s'assurer que :

Le transfert auquel il est fait référence dans le présent Article 6.2 est fait libre de toutes
Charges Grevantes,

{üi) La Zone Minière du Projet est libre de toute activité minière artisanale (qu'elle soit ou
non autorisé en application du Code) ou autre occupation par une tierce partie ;

(ii) Elle garantit DCP et GEC contre toute responsabilité liée à l'environnement,
conformément à l'Article 12 ci-après.

6.3.  Amodiation des Sites Auxiliaires et Installations de Traitement

GECAMINES accepte irrévocablement par les présentes de loucr à DCP, par amodiation en vertu des
articles 177 à 181 du Code, l’ensemble des droits attachés aux parties du Titre Minier (ou, le cas
échéant, aux permis d’exploitation N° 2348 et/ou N° 1082) correspondant aux Sites Auxiliaires ainsi
que les Installations de Traitement (les «Biens Amodiés»), à partir du moment où GECAMINES
transfère les Permis d'Exploitation DCP à DCP tel que stipulé à l’Article 6.2, et ce, pendant toute la

durée de cette Convention.

Les Parties acceptent que le présent Article 6.3 et l’Article 14.7 constituent ensemble un contrat
d’amodiation entre GECAMINES et DCP au sens de l'article 177 du Code (‘Contrat d’Amodiation”)
et à cette fin, DCP (en tant qu’amodiataire) s’engage à :

a) payer tous les impôts, taxes et redevances dus à l’Etat relatifs aux Biens Amodiés;

b} observer les Lois pouvant entraîner des conséquences financières ou administratives
préjudiciables à GECAMINES en tant qu’amodiant ;

c) assurer qu’il entretiendrait les Biens Amodiés dans une condition au moins aussi
favorable qu’à celle dans laquelle elle se trouvaient au début de l’amodiation tel que

prévu par cet Article 6.3 ; et

d) investir les sommes nécessaires au développement (et, le cas échéant, à l'exploration)
raisonnable dans la Zone Minière du Projet.

GECAMINES s'engage à fournir toute assistance à GEC afin d’assurer l'enregistrement des
amodiations sur les Biens Amodiés.

GECAMINES accepte irrévocablement par les présentes que DCP aura le plein droit d'user,
réhabiliter, remettre en état, rénover, déplacer, réinstaller, reconfigurer (en concertation avec
Gécamines), améliorer, maintenir, opérer, mettre à jour, modifier, tout ou partie des Installations de
Traitement comme il s'avèrera nécessaire pour la mise en place du Projet.

GECAMINES sera autorisé à disposer ou récupérer toutes pièces des Installations de Traitement ou
tout constituant qui n’est plus opérationnel ni utile pour la conduite du Projet tel que déterminé par

DCP.

GECAMINES s'engage par les présentes à s'assurer que :

(0) L’amodiation à laquelle il est fait référence dans le présent Article 6.3 est
| : fait libre de toutes Charges Grevantes ;

i (ii) Elle garantit DCP et GEC contre toute responsabilité liée à
} l'environnement, concernant les Biens Amodiés et conformément à

l'Article 12 ci-après.

| Gi) Toutes ses obligations envers l’Etat (en ce qui concerne, notamment, le
paiement des impôts, taxes et redevances) dus en vertu des Sites
ÂAuxiliaires seront acquittées en totalité à la date à laquelle DCP deviendra
l’amodiataire enregistré des Sites Auxiliaires.

Les Parties s’indemniseront réciproquement en cas de non-respect de leurs obligations stipulées à cet
Article 6 conformément la Loi.

Les dispositions des Articles 7.1 (iii) et 7.2 (iii) relatives à la responsabilité des Parties s’appliqueront
dans le cadre du Contrat d’Amodiation, mutatis mutandis.

6.4. Infrastructures et droits de passage à l'extérieur de la Zone Minière du
Projet

GECAMINES accepte irrévocablement par la présente de concéder et/ou rendre disponible à
DCP sans obstacle et sans aucun formalité les droits suivants pendant toute la durée de la

présente Convention :

G@) de pénétrer sur les terres,

(ii) d'utiliser les routes, rails, chemins de fer, voies d'eau, voies de roulage des bennes,
digues, fossés, terrils et tout autre infrastructure de tout type,

(iii) de faire valoir tous les droits de passage, servitudes, droits d'usage, droits d'irrigation et
tous autres droits qui peuvent faciliter l'accès à ou l'usage des terres concernées et
aux facilités qui y sont localisées,

dont GECAMINES jouit actuellement (ou dont elle jouira dans le futur) à l'extérieur de la
© Zone Minière du Projet, dans la Zone Minière et le Groupe Ouest et le Groupe Centre en

totalité (le "Territoire Adjacent") dans la mesure où les mêmes droits sont nécessaires ou
. souhaitables afin de mener à bien le Projet de la manière la moins coûteuse.

GECAMINES s’engage à maintenir en bon état toutes les voies de roulage des bennes et
d’assurer la sécurité de toute personne qui pourrait se retrouver dans les environs de celles-ci.
GECAMINES donne également la pleine autorisation à DCP de faire ce qui est nécessaire à
ces fins.

6.5. Usines d'acide et à chaux (Acid and lime plants)

GECAMINES accepte irrévocablement par la présente, sous réserve de limites de capacité d'usine, de
vendre à DCP la production de toute usine d'acide et/ou chaux installée, commissionnée, étendue ou
réhabilitée sur le Territoire Adjacent par GECAMINES pendant la durée de la présente Convention
qu'une telle production ait été ou non financée en tout ou en partie par le biais de tirages au titre du

Contrat de Prêt GECAMINES.

GECAMINES accepte irrévocablement que DCP bénéficie d'un droit de premier refus relatif à toute
production de telles usines qui constituerait un surplus par rapport aux demandes de GECAMINES, et
que les termes portant sur une telle vente de produits à DCP ne soient pas moins bons que ceux que
GECAMINES offrirait à tout tiers ou partenaire de joint venture.

6.6. Contrats et Autorisations

Sur simple demande de DCP, GECAMINES transférera ou cèdera à DCP, conformément aux, Lois
applicables, tous contrats et Autorisations relatifs au Projet. La forme utilisée pour un tel transfert ou
cession à DCP devra incorporer les dispositions applicables de la présente Convention et sera préparée
par GEC en concertation avec GECAMINES. Si la Loi applicable devait ne pas permettre le transfert
ou la cession de tels contrats ou Autorisations, GECAMINES les détiendra pour le compte de DCP et
continuera à exécuter ou remplir ses obligations qui en découlent (aux frais de DCP).

6.7. Inventaires

Sans préjudice de l'Article 3.1 (x), immédiatement après l'entrée en vigueur de la présente Convention,
les Parties procéderont en commun à l’inventaire de tous les matériaux, équipements et pièces de
rechange qui constituent les Installations de Traitement.

Sans préjudice de ce qui précède, les Parties devront préparer ct DCP devra entretenir un inventaire de
la propriété mobilière, équipements, véhicules régis par le Code et soumettront la dite liste pour
approbation par Arrêté joint des Ministères des Mines et des Finances, conformément à l’Article 225

du Code.

6.8. Responsabilité

DCP n’assumera aucune responsabilité pour des préjudices encourus liés aux Actifs DCP ou résultant
des activités antérieures à la Date de Transfert ou relatifs au Titre Minier ou à la Zone Minière. Si une
quelconque action est engagée contre DCP, GECAMINES devra fournir une Indemnisation à DCP et
GEC pour toute responsabilité en découlant.

6.9. Exclusivité

Les droits affectés à DCP par GECAMINES sur iles Actifs DCP, sont exclusifs et personnels à DCP.
GECAMINES n’a pas le droit, aussi longtemps que la présente Convention reste en vigueur, d’octroyer
à un tiers d'autres droits dans la Zone Minière du Projet et/ou relatifs aux Actifs DCP sans avoir au

préalable obtenu l'accord de DCP.

6.10. Redevance payable à GECAMINES

a) Paiement sur base des ‘Recettes Nettes des Ventes’

En guise de paiement à GECAMINES en contrepartie des droits qui lui sont octroyés conformément
aux Articles 6.2. à 6.5. ci-dessus, DCP versera trimestriellement à GECAMINES, une somme épale à 2
% des Recettes Nettes des Ventes réalisées durant les quatre (4) premières années et 1,5 % des Recettes
Nettes des Ventes réalisées pendant chaque période annuelle ultérieure.

b) Définition des ‘Recettes Nettes des Ventes”

Dans le cadre de la présente Convention, le terme « Recettes Nettes des Ventes » désigne les Revenus
Bruts minorés des Déductions Permises à savoir :

G@) Il faut entendre par ‘Revenus Bruts’, les montants réels reçus par DCP de la vente des produits.

Gi) Il faut entendre par ‘Déductions Permises’ :

(A) Tous les coûts, dépenses et charges relatifs au transport (en ce compris l'assurance,
l’affrètement, le chargement, la manutention, les frais de port, les surestaries, les retards et
les frais d'expédition et les frais de transaction) des Produits, à partir de l’endroit où ces
Produits sont récupérés jusqu’à unc raffinerie ou toute autre place où ils seront broyés,
fondus, raffinés ou subiront toute autre transformation, et depuis ce dernier endroit jusqu’à
tout autre endroit où ils subiront une transformation additionnelle, et de ce dernier endroit
jusqu’à celui où ils seront stockés et vendus ainsi que jusqu’au lieu de livraison à
l'acheteur.

(B) Toute taxe sur les Produits provenant de la Zone Minière, mais à l’exclusion des impôts
sur le revenu net.

(C) Les coûts et frais des ventes, d'assurance, de stockage, consignation, les frais d’agence et
d’intermédiaires de ventes, relativement aux Produits ainsi que toutes réductions ou
remises concédées aux clients pour non-respect des spécifications ou pour Produits

endommagés.

(D) Toute somme qui pourra être affectée par voie de compensation conformément à la Article

32

9.1 (b) ou (c).

(E) Toute somme qui pourra être payé à Gécamines par DCP pour l’achat des biens ou la
fournitures de services pour les besoins du Projet.

c) Comptes de régularisation

Les paiements dus à GECAMINES sur base des Recettes Nettes des Ventes, feront l’objet d’une
comptabilisation trimestrielle (basée sur les trimestres calendrier) et seront inscrits en compte courant.
Le solde de compte courant deviendra due et exigible par DCP, avant la fin du mois suivant la fin de
chaque trimestre (ceci reflétant toutes les recettes de ventes reçues pendant le trimestre précédent). Les
paiements effectués seront accompagnés des informations pertinentes avec des détails suffisants pour

expliquer le montant calculé.

d}) Relevés

Tous les relevés de paiements communiqués à GECAMINES par DCP pendant un trimestre, seront
présumés être faits de bonne foi et corrects, à moins que pendant une période de 6 mois débutant à la
date de réception, GECAMINES formule une objection écrite et introduise une demande envers DCP
en vue d’une rectification. Aucune rectification ainsi demandée ne peut devenir effective sauf si elle a
été requise au cours de la période susmentionnée.

e) Vérification des comptes de DCP

GECAMINES, moyennant notification par écrit à DCP, aura le droit, à son propre coût, de vérifier les
comptes de DCP ainsi que tous documents en sa possession concernant les paiements effectués sur la
base de l'Article 6.11.c pour tout semestre, dans une période de 6 mois suivant la fin de chaque
semestre ; étant entendu cependant que la réalisation d’un tel audit ne pourra pas étendre la durée
pendant laquelle GECAMINES a la possibilité de formuler une objection par écrit et demander
l'ajustement des comptes tel que prévu dans l'Article 6.11.d. Tous les contrôles seront réalisés par
GECAMINES aux bureaux de DCP où les livres et documents nécessaires devront être conservés; un
tel contrôle doit être exécuté pendant les heures normales de service. L'audit annuel des comptes sera

régi par les Statuts.

6.11. Indemnisation

GECAMINES s'engage à indemniser pleinement DCP, GEC, leurs actionnaires, filiales, Sociétés
Apparentées, contractant, employés et agents contre toute perte, action et dommages-intérêts d’une
quelconque nature, direct ou indirect, d’une quelconque origine (que ce soit par contrat, délit ou en
équité ou par négligence, faute, violation, faute grave ou autrement) relatif aux Actifs DCP en ce qui
concerne la période se terminant à la Date de Transfert.

6.12. Traitement à façon à KZC
Les Parties conviennent que DCP ne pourra traiter à KZC que les produits appartenant à DCP, sauf en

cas d’excédent temporaire de capacité, auquel cas DCP pourra traiter les minerais de GECAMINES
aux conditions commerciales de marché.

643. Traitement à façon à Luilu ER

Les Parties conviennent que DCP pourra traiter les produits appartenant uniquement à GECAMINES
et/ou à GEC à Luilu ER sur base d’un traitement à façon à un prix négocié, pourvu que Luilu ER ait
une capacité excédentaire à celle nécessaire au traiternent de la production programmée de DCP

pendant la période de traitement demandée.

ARTICLE 7 : FINANCEMENT

74. Responsabilité de GECAMINES antérieurement à la Date de Transfert

GECAMINES est seule et unique responsable du paiement de :

| @ tous les impôts, taxes, frais de détention, ainsi que les Contributions sur la Superficie relatif au
Li Titre Minier et tous autres droits et charges concernant les Actifs DCP, qui sont exigibles
} périodiquement ou deviennent exigibles, se rapportant à la période se terminant à 23h59,

l heure locale à LUBUMBASHI, le jour de la Date de Transfert ;

| () tous frais et dépenses relatifs à la main d'œuvre et aux autres services prestés où relativement
aux biens et services commandés ou délivrés relativement aux Actifs DCP, ainsi que toutes les
opérations réalisées à leur sujet, se rapportant à la période se terminant à 23h59, heure locale
à LUBUMBASHI, le jour de la Date de Transfert ;

(ii) tous montants payables concernant toutes autres dettes, responsabilités ou obligations
relatives à la propriété et à l’utilisation des Actifs DCP, relatifs à la période se
terminant à 23h59, heure locale à LUBUMBASHI, le jour de ia Date de Transfert.

GECAMINES Indemnisera GEC et DCP dans l’hypothèse où elle n’effectuerait pas de tels paiements
ou ne satisferait pas à ses obligations.

72. Responsabilités de DCP après la Date de Transfert

Après la Date de Transfert, DCP est responsable du paiement de

[O] tous les impôts, taxes, frais de détention et autres droits et charges concernant les Actifs DCP,
qui sont exigibles périodiquement et qui deviendraient exigibles, relatifs à la période
commençant à 23h59 heure locale à LUBUMBASHI, le jour de la Date de Transfert ;

Gi) tous les frais et dépenses relatifs à la main d’œuvre et aux autres services prestés ou
relativement aux biens et services commandés ou délivrés à DCP (mais pas les livraisons
consécutives à une commande faite par GECAMINES) relativement aux Actifs DCP ainsi que

7 toutes les opérations réalisées à leur sujet, postérieurement au jour de la Date de Transfert ;

. (ii) tous les montants payables concernant toutes autres dettes, ou obligations relatives à la
propriété et à l’utilisation des Actifs DCP après la Date de Transfert et aussi longtemps que la
présente Convention continue à sortir ses effets.

DCP Indemnisera GEC et Gécamines dans l'hypothèse où elle n’effectuerait pas de tels paiements ou
ne satisferait pas à ses obligations.

7.3. Présentation des Budgets

Après la Date de Transfert, les Opérations seront menées en respectant les Budgets Approuvés. DCP
proposera des Budgets. De telles propositions de Budgets couvriront les périodes budgétaires que DCP
estimera appropriées. Les Budgets pourront inclure les dépenses pour la recherche dans la Zone
Minière du Projet et pour le Développement de nouveaux gisements de Minerais, pour l’exploitation
d’autres gisements connus mais non développés, pour l'expansion de gisements de Minéraux existants
déjà développés ou Partiellement développés. De tels Budgets seront soumis au Conseil
d'Administration pour approbation ; celui-ci a la possibilité de les modifier et de les faire varier comme
il le juge adéquat. Après que le Conseil d'Administration ou l’Assemblée Générale des Actionnaires (si
elle en est légalement requise) aient donné leur approbation, de tels Budgets (tels qu’éventueilement
amendés ou modifiés par le Conseil d'Administration) seront considérés comme adoptés. Si un Budget
doit être approuvé par l'Assemblée Générale des Actionnaires conformément aux dispositions légales
applicables, les Actionnaires devront faire tout ce qui est nécessaire pour que l’approbation soit donnée
après que le Conseil d’Administration aura approuvé le Budget. Tout Budget qui a été approuvé peut
être amendé ou complété par le Conseil d’Administration ou l’Assemblée Générale des Actionnaires si

elle en est légalement requise.

74. Financement des Budgets adoptés

Chaque Budget proposé pour DCP conformément à l’Article 7.3. sera accompagné d’une proposition
relative à la méthode de financement d’un tel Budget (le ‘Plan de Financement”). Le Conseil
d’Administration déterminera la manière selon laquelle les fonds requis pour mettre en œuvre de tels
Budgets, pourront être obtenus par DCP, en prenant en considération le Plan de Financement proposé.
Le Plan de Financement approuvé par le Conseil d'Administration est dénommé le «Plan de
Financement Adopté ». Sans que la liste soit limitative, le financement pour les Budgets adoptés peut
être obtenu soit des flux de trésorerie de DCP, soit par des emprunts (octroyés par toute Personne en ce
compris les Actionnaires ou des Sociétés Apparentées aux Actionnaires), des obligations, du leasing
d'équipements, l'émission de nouvelles actions par DCP, toute autre méthode admise par les
dispositions légales applicables, ou toute combinaison de ces mesures, moyennant le respect à tout
moment, des termes de la présente Convention. Les éventuels fonds qui devraient être fournis par les
Actionnaires dans un Plan de Financement Adopté, quelle qu’en soit la forme, sont appelés
« Contribution des Actionnaires » et sont soumis à l’article 7.6., dans le respect des obligations limitées
de GECAMINES. Le Conseil d'Administration décrira la manière selon laquelle les Contributions
d’Actionnaires doivent être fournies par les Actionnaires. Si un Plan de Financement Adopté doit être
soumis pour approbation aux Actionnaires, les Actionnaires prendront toutes les mesures nécessaires
afin que l’approbation soit donnée après que le Conseil d'Administration aura approuvé un tel Plan de

Financement Adopté.

7.5. Responsabilités de GEC d’obtenir un financement
(o) GEC s'engage, sous réserve que les conditions mentionnées à l’Article 4.3(iii) ci-dessus soient
remplies, avec l’assistance de GECAMINES (sans engagement financier de sa part) si celle-ci

est requise, à obtenir le financement conformément au Plan d’Investissement Financier (tel

36

ve
ES

,

que défini à l'Article 4.3 (i).

Gi) Tout financement requis pour le Projet, qui excède les fonds disponibles en trésorerie et les
réserves de DCP telles que déterminées par le Conseil d'Administration, sera fourni au moyen
d’avances en capital effectuées par GEC et/ou par des prêts d’actionnaire octroyés à DCP par
GEC ou par des tiers ou tout autre arrangement financier avec GEC ou des tiers (y inclus
conformément aux Articles 7.7 ou 7.8), en tout état de cause en des termes à convenir à ce

moment.

(ii) Tout prêt d’actionnaire sera rémunéré au taux LIBOR pour la période correspondante accrue
d'une marge équivalente à celle qui pourrait être obtenue dans les marchés financiers pour des
prêts subordonnés de la durée et nature du prêt en question dans le cadre d’un projet de la
taille et de la nature du Projet en prenant en compte l’assiette de risques y afférente.

(iv) Dans l’hypothèse où GEC soit amené à fournir une garantie d’achèvement (completion
guarantee) dans le cadre un éventuel financement avec des tiers (y inclus conformément aux
Articles 7.7 ou 7.8), des commissions relatives à l’octroi d’une telle garantie seront dues par
DCP sur les termes du marché au moment de l'octroi de celle-ci.

7.6. Responsabilité limitée de GECAMINES

GECAMINES n’encourt aucune responsabilité quant aux exigences de financement de l’exploitation
de DCP. Tous appels de liquidités faits par DCP sur les Actionnaires devront être effectués, pour ce qui
est de la part représentative de l’intérêt de GECAMINES dans DCP, par GÉC pour le compte des deux
Actionnaires par voie de prêt d’actionnaire, étant entendu qu’à tout moment, DCP devra effectuer des
paiements d’intérêt et de principal selon ces prêts par priorité au versement de dividendes ou à toute
autre distribution faite aux Actionnaires conformément à l’Article 9.4(c).

Cependant, GECAMINES sera informée de façon précise de la position financière de DCP et du
déroulement des opérations via sa représentation au Conscil d'Administration. GECAMINES peut être
requise, en sa qualité de Actionnaire de DCP, de coopérer à l’obtention du financement conformément

à la présente Convention.
GECAMINES s'engage également à coopérer avec GEC afin de pouvoir réaliser les modifications à la

présente Convention qui pourraient être nécessaires pour que GEC puisse obtenir un financement
conformément à l’Article 7.5. sans pour autant que ces modifications ne puissent diluer la Participation

GECAMINES.

7.7. Financement du Projet

Dans l’hypothèse où un Pian de Financement Approuvé prévoirait le financement via des tiers prêteurs,
les Actionnaires coopéreront afin de garantir ce financement aux conditions acceptables pour le Conseil

d’Administration.

GECAMINES, par la présente, accepte que GEC et DCP obtiennent tout ou Partie du financement pour
le Projet, auprès d'organismes internationaux et/ou de banques et/ou de toute autre entité ou Personne
qu’il convient, dans le respect des dispositions de la présente Convention. Par la présente, GEC est
autorisée à agir de façon raisonnable, suivant son appréciation.

GECAMINES coopérera entièrement avec GEC et/ou avec DCP afin de faciliter l'obtention d’un tel
financement, en particulier en signant tous documents et en donnant toutes les assurances exigées pour
obtenir un tel financement (sans engagement financement de la part de GECAMINES). Les
consentements et les autorisations accordés à GEC au présent paragraphe s’étendent au Cessionnaire de
la participation de GEC à l’égard de la présente Convention et de ses Actions de DCP.

7.8. Prêts à DCP

Tous prêts de tiers à DCP (en ce compris des prêts octroyés par des Sociétés Apparentées aux
Actionnaires et notamment des prêts de financements du Projet), peuvent être garantis par tout ou partie
des Actifs DCP (à l’exception des Biens Amodiés), par des Minéraux, par tout ou par une partie des
Actions détenues par les Actionnaires, ou par toute combinaison de ces différents moyens, et par les
recettes et produits de ceux-ci, tels que déterminés par le Conseil d'Administration. Les Actionnaires
conviennent de ratifier tous les documents de prêts nécessaires afin d’obtenir un prêt d’un tiers ainsi
que toutes les garanties y relatives, et ils prendront toutes les mesures nécessaires afin de s'assurer que
toute garantie dans leur action, octroyée à des tiers prêteurs, sera une garantie prioritaire.

7.8. Activités en cas de difficulté ou de retard

Si le Conseil d'Administration ou l'Assemblée Générale des Actionnaires, pour quelque raison que ce
soit, n’approuve pas un Budget dans les délais ou n’approuve pas le Plan de Financement
l’accompagnant, et si l’extraction est en cours lorsque le problème surgit, DCP est autorisé (pendant
une période temporaire) à poursuivre les opérations suffisantes afin de maintenir les actifs et les
niveaux de production, moyennant l'obtention des fonds nécessaires et sauf avis contraire du Conseil

d'Administration.

740. Urgence ou dépenses imprévues

DCP est autorisé en cas d’urgence, à prendre toute mesure raisonnable qu’il estime nécessaire pour
protéger la vie ou des biens, pour protéger les actifs ou pour respecter les Lois applicables. DCP
informera le plus rapidement le Conseil d’ Administration de ses actions.

711. Transfert obligatoire

Dans l’éventualité où il est nécessaire (ou que DCP détermine qu’il est nécessaire) d'émettre ou
transférer des actions de DCP à la RDC ou à une Entité associée à ou sous la juridiction ou le contrôle
de la RDC afin de se conformer au droit applicable (y inclus l'Article 71 du Code), un transfert ou une
émission de telles actions devra être effectué par voie de la dilution de Participation de GECAMINES.

r 39

#

ARTICLE 8 : COMPTABILITE

8.1. Procédures relatives à la comptabilité

Les documents comptables et les états financiers de DCP sont établis conformément aux dispositions
applicables et à la pratique en la matière en RDC. Ces documents devront également prendre en
compte et respecter les règles, procédures et standards habituellement admis par l’industrie minière

internationale.

8.2. Unité monétaire de référence

Les documents comptables et les états financiers de DCP sont établis en Francs congolais
conformément à la Loi en vigeur en RDC. Une comptabilité (IAS- IFRS) en dollars américains sera
également tenue pour répondre aux besoins des institutions financières internationales.

8.3. Audit annuel

Des auditeurs indépendants de renommée internationale sélectionnés par le Conseil d’Administrationet
approuvés par l’Assemblée Générale, réaliseront un audit annuel des comptes de DCP en US$
conformément aux dispositions internationales (notamment IAS-IFRS) applicables aux sociétés
minières.

Des auditeurs indépendants congolais selectionnés par le Conseil d'Administration réaliseront un audit
annuel des comptes de DCP conformément à la Loi et la pratique en RDC.

Chaque année, dans les 3 {trois) mois de la réception du rapport des auditeurs, le Conseil
d'Administration fera parvenir celui-ci aux Actionnaires avec ses commentaires et observations.

| ’ ARTICLE 9 : VENTES — COMPTES À L'ETRANGER -UTILISATION DES FONDS

9.1. Vente des Produits

| 4 (a)  DCP pourra vendre elle-même ses produits où recourir aux services de GEC, de GECAMINES

ou de toutes leurs Sociétés Apparentées.

. Les décisions quant à la commercialisation et la vente des Produits devront être prises par une

| résolution lors d’une Assemblée Générale (à majorité simple), tenue conformément aux
dispositions de cette Convention et des Statuts. Ees ventes se concluront en dollars américains
où toute autre devise étrangère forte. DCP aura le droit de disposer des produits de ces ventes.

{b) Si une quelconque somme aux termes du Contrat de Prêt GECAMINES n’est pas payée à son
échéance et GEC n’est pas en mesure d'exercer son droit de compensation telle que mentionné
dans le Contrat de Prêt GECAMINES, GEC sera autorisé (ou pourra demander à DCP en son
nom) à employer des revenus de vente en paiement (par voie de compensation) de ces sommes
impayées selon le Contrat de Prêt GECAMINES.

(c) Si une quelconque somme due par GECAMINES en application des Articles 3.1, 63, 7.1,
- 10.5(f) et/ou 12 n'est pas payée lorsqu'elle est due, GEC sera autorisé à (ou pourra requérir
DCP en son nom) à imputer les recettes de vente en remboursement (par voie de

compensation) sur une telle somme impayée.
9.2. Comptes

a) Généralités

plusieurs comptes en banque, pour les fonds de DCP, comme

DCP peut ouvrir, détenir où gérer, un ou
t les fonds de DCP seront déposés sur de tels comptes.

décidé par le Conseil d’Administration, el

b} Comptes à l'étranger

DCP peut ouvrir, détenir où gérer, un ou plusieurs comptes à l’étranger, concernant les fonds de DCP,
en devises étrangères, auprès d’une ou plusieurs banques de réputation internationale, sélectionnées par
DCP. Les transactions effectuées via ces comptes incluront, sans limitation :

(i) les paiements effectués par les Actionnaires de DCP
(ü) les appels de fonds de DCP à l'égard des prêts octroyés à GEC par ses banquiers
(iü) les appels de fonds de DCP à l'égard des prêts octroyés à DCP par ses prêteurs

° {iv) les recettes de la vente des Produits

[ (v) les recettes d’autres cessions ou Opérations commerciales ou financières
| ‘ (vi) Réserves pour le service de la dette

(vii} Réception des revenus de réassurance

9.3. Sources de liquidités

Les liquidités de DCP incluront les revenus de la vente des Produits, de l’utilisation ou de la vente
: d'actifs (autres que ceux amodiés), les montants prêtés, les contributions des Actionnaires sous forme
| de prêt ou de capital (en espèces ou en nature), ainsi que toute autre transaction commerciale.

i 9.4. Dépenses

a) Généralités

Les dépenses de trésorerie de DCP sont soumises à la vérification du Conseil d'Administration qui
pourra demander un audit interne de DCP pour s’assurer de la bonne utilisation des fonds.

b) Fonds provenant de prêts et de contributions des Actionnaires

Les fonds reçus via des prêts ou des Contributions d’Actionnaires seront utilisés de la façon permise
par la(les) convention(s) de prêts applicable(s) ou à défaut, tels qu’autorisés par le Conseil
d'Administration.

c} Priorités dans l’utilisation des fonds disponibles

Suivant l’appréciation du Conseil d’Administration, dans le respect des dispositions légales
applicables, les liquidités disponibles de DCP seront utilisées de la façon suivante :

@) Sous réserve de l’Article 9.1(b), priorité est donnée aux obligations financières de paiements,
relatives aux Opérations en ce compris le service de la dette et les paiements dus à tout
opérateur dûment nommé.

Gi) Les liquidités disponibles peuvent aussi être mises en réserve et utilisées ultérieurement pour
anticiper des coûts opératoires, sur une période raisonnable de temps, pour les impôts et toutes

autres taxes gouvernementales, pour les paiements à GECAMINES définis à l’article 6.10

pour la réparation et le remplacement d’équipements ct installations existantes, pour toute

éventualité, pour constitution de sûreté en faveur d'obligations environnementales selon le

° Code et le Règlement, pour des modifications, des améliorations, des expansions, de
l'équipement et des installations, et pour l’achat et/ou la construction de nouvel équipement
et/ou de nouvelles installations pour l’extension d’opérations d'extraction existantes et/ou

#

ARTICLE 10 : PERSONNEL ET AUTRES QUESTIONS OPERATIONNELLES

10.1.

L'Opérateur

DCP peut demander la désignation d’un opérateur afin d'exécuter ses obligations, en totalité ou en
partie, conformément à la présente Convention. L'opérateur devra être une Société à Responsabilité
Limitée et pourra être constitué à tout moment pendant le terme de cette Convention. Si une telle
demande est faite, tous les droits et obligations de l'opérateur devront être exposés dans un Contrat de

Gestion à conclure entre l’opérateur et DCP.

10.2.

Désignation de l’Opérateur — et responsabilités

Les obligations de DCP dans l'exécution du Projet comprendront, sans y être limitées :

0]

Gi)

(ii)

Gv)

(v)

Gi

(vi)

(vüi)

gérer, diriger et contrôler toutes les affaires et Opérations conformément aux Budgets Adoptés
et conformément avec la présente Convention et, selon le cas, la Convention de Gestion.

conserver un ou plusieurs comptes pour y déposer les recettes des ventes et tout autre revenu
reçu, relativement aux Opérätions, ainsi qu’aux actifs et aux fonds reçus suite à des prêts ou
suite à des Contributions d’Actionnaires (‘Comptes d’Opérations”) conformément à l’article

8.

être responsable du paiement de tous les coûts induits par la conduite des Opérations et toutes
les autres obligations financières de DCP en ce compris le service de la dette et les paiements,
et ce à partir des Comptes d’Opérations.

DCP pourra effectuer des décaissements à partir des Comptes d’Opérations conformément à la
Article 9.4. en ce compris le paiement de dividendes à des Actionnaires Approuvés par DCP.

en consultation avec le Conseil d'Administration, veiller à ce que ce soit préparés et classés
(par lui-même ou par un tiers) tous les rapports fiscaux et autres, exigés par la loi et qui
doivent être complétés par DCP, auprès des autorités gouvernementales.

conserver les documents et registres complets et précis ainsi que les comptes de toutes les
transactions qu’il aura accomplies pour compte de DCP, ainsi que de toutes les dépenses
mises à Charge de DCP, ainsi que pour tous les fonds décaissés par lui ou sous sa direction,
relativement à DCP.

préparer tous les rapports périodiques financiers de production et d'Opérations, tel que requis
par le Conseil d’Administration.

conserver en ses bureaux, les documents financiers complets et les livres, afin de pouvoir
établir des rapports financiers, sur une base régulière, conformément aux procédures de
comptabilité, établissant tous les coûts, frais, reçus et décaissements relatifs à DCP. Ces

#

#4

rt

comptes devront inclure les grands livres ainsi que tous les documents s’y rapportant et
accessoires, les factures, les chèques et toute la documentation habituelle. S’il en est requis par
le Conseil d'Administration, DCP doit conserver à ses bureaux tous les autres documents
nécessaires, commodes ou accessoires relatifs aux affaires de DCP.

(x) avoir autorité pour entamer toute activité raisonnablement nécessaire afin de remplir les
objectifs du Projet.

10.3. Fournisseurs et cocontractants

DCP a le libre choix de ses fournisseurs, cocontractants ou sous-traitants compétitifs sans aucune
condition ou restriction autres que celles résultant des dispositions de la législation sur les sociétés
commerciales et en étant attentif à privilégier les fournisseurs, cocontractants ou sous-traitants locaux.
Il devra néanmoins donner priorité en préférence aux Parties, organisations et Sociétés Apparentées aux
Parties, en ce compris GECAMINES et GEC ainsi que leurs Société Apparentées à la condition, à tout
le moins, que ces Entités présentent des termes commerciaux concurrentiels et une qualité, une
garantie et des délais d’approvisionnement identiques à ceux qu’offrent d’autres sociétés.

10.4. Employés

a) Généralités

DCP envisage à titre de principe que les employés constituant la force de travail, les cadres et le
personnel de soutien requis pour mener à bien certaines activités du Projet seront des salariés de DCP.
DCP mettra en œuvre une politique de promotion sociale.

b} Employés

GEC fournira à GECAMINES une liste (la "Liste DCP") de travailleurs provenant de la main d'oeuvre
de GECAMINES employée aux Mines et aux Installations de Traitement, au plus tard à la date de la
communication du résultat de l'Etude de Faisabilité conformément à l'Article 4.2, que DCP devra
employer à compter de la Date des Opérations selon des termes au moins équivalents à ceux sous
lesquels ces employés étaient employés par GECAMINES.

GECAMINES s'engage par les présentes concernant ces employés auxquels il est fait référence dans la
Liste d'Employés GECAMINES qui n'apparaissant pas dans la liste figurant en Annexe D (la "Liste
des Employés GECAMINES") à reclasser ces employés sur le Territoire Adjacent selon des termes au
moins équivalents à ceux sous lesquels ils étaient préalablement engagés par GECAMINES aux Mines

et Installations de Traitement.

GECAMINES déclare et garantit que la Liste des Employés GECAMINES est exhaustive quant au
personnel engagé aux Mines et aux Sites Auxiliaires.

#

DCP s'engage à accorder la priorité aux employés de GECAMINES et/ou à tout Congolais pour les
différents niveaux de gestion.

c) Responsabilités de DCP et de GECAMINES

DCP sera contractuellement responsable du paiement des salaires de tout le personnel sélectionné
relativement aux travaux qu’ils effectueront après avoir été engagés par DCP. Cependant, tous salaires,
rémunérations, avantages sociaux et autres obligations encourus vis-à-vis d’un employé préalablement
à la date à laquelle cet employé devient l'employé de DCP, resteront de la seule responsabilité de
GECAMINES, en ce compris sans limitation, les obligations relatives aux pensions, aux soins
médicaux et toute autre obligation antérieure à la date d’engagement par DCP.

d) Salaires et avantages sociaux
DCP versera à ses employés un salaire approprié et leur fournira un programme d’avantages sociaux

conformément au Code du Travail de la RDC. En outre, toutes les autres responsabilités et tous les
autres aspects administratifs à l’égard de ces employés engagés par DCP, resteront de la responsabilité

exclusive de DCP.

e) Sélection et conservation des employés
Moyennant respect des dispositions du Code du Travail, DCP est libre de choisir, recruter, employer et
licencier les travailleurs conformément aux réglementations applicables.

f} Réclamations
GECAMINES s'engage à indemniser DCP et GEC pour tout dommage, intérêt, pertes ou réclamations
(notamment, sans limitation, en référence à l'article 80 du Code du Travail) relatifs à la violation par

GECAMINES de ses obligations de l'Article 10.4(b) ci-dessus ou à une défaillance dans le respect de
ses responsabilités énoncées par l'Article 10.4 (c) ci-dessus.

10.5. Transfert de technologies et formation

a) Transfert de technologies

Directement ou par l'intermédiaire de DCP, GEC s'engage à mettre en œuvre une politique de transfert
de technologies, relativement à l’Extraction Minière, les techniques modernes de management et le

traitement métallurgique.

46 j
un.
b} Formation des travailleurs

GEC s’engage afin que DCP, fournisse aux employés la formation nécessaire pour exécuter leur travail
de façon compétente, et leur donne l’opportunité d’apprendre de nouvelles techniques qui leur
permettront de progresser dans le futur vers des postes plus complexes et plus exigeants. Cette
politique a pour objectif d'encourager les employés à faire preuve d'initiative et assumer des
responsabilités afin d’atteindre le maximum de leur potentiel.

re mvk be du

ARTICLE 11 : LITIGES, JURIDICTIONS, IMMUNITE SOUVERAINE

111. Résolution à l'amiable des litiges

En cas de litige entre les Parties créé par ou relatif à la présente Convention ou relatif à l’exécution de
celle-ci par les Parties, les Parties s’engagent, avant d'entamer toute procédure arbitrale à se rencontrer
afin de trouver une solution à l’amiable. A cette fin, les Présidents des Parties en question (ou leurs
agents expressément mandatés) se réuniront dans les 15 jours de la date de la notification écrite
envoyée conformément à l’article 20 par l’une des Parties. Iis se consulteront et négocieront, de bonne
foi et en prenant en considération leurs intérêts mutuels, afin d’atteindre une solution équitable,
satisfaisante pour toutes les Parties. Si les Parties impliquées ne trouvent aucune solution dans une
période de 30 jours à compter de la date de notification écrite envoyée conformément à l’article 20 par
l'une des Parties, le litige, sera soumis à l’arbitrage conformément à l’article 11.2.

11.2. Arbitrage

Tout litige entre Parties résultant de, ou relatif à, la présente Convention ou à l'exécution de celle-ci par
les Parties qui n’est pas réglé à l'amiable conformément à l’article 11.1. sera réglé définitivement par
voie d'arbitrage mené à Paris et conformément aux règles de la Chambre du Commerce International
de Paris en langue française (avec traduction simultanée en langue anglaise).

113.  Renonciation à l’immunité

Toute immunité de juridiction, d'exécution ou de saisi dont jouirait l’une ou l’autre Partie dans un

quelconque pays ne s’applique pas dans l’exécution de la présente Convention et pour autant que de
besoin, il y est renoncé expressément par chacune des Parties.

H
mn nes

ARTICLE 12 : PROTECTION DE L'ENVIRONNEMENT

12.1. Responsabilité de GECAMINES

Il est clairement stipulé que DCP ne sera responsable pour aucun dommage à l’environnement ou tout
autre dommage résultant de l’état des Actifs DCP à la Date de Transfert, dommages causés par des
opérations de GECAMINES ou de ses prédécesseurs pendant la période se terminant à la Date de
Transfert, et GECAMINES s’engage par la présente fournir Indemnisation à DCP et GEC dans
l'hypothèse de tels dommages et préjudices et obligations qui en seront la conséquence, conformément
à la Article 6.11 de la présente Convention. .

12.2. Respect des normes

Afin de protéger l’environnement en RDC, et sous réserve des limitations prévues ci-dessus, DCP
s’engage à construire, exploiter et maintenir ses activités en de manière ordonnée, et qui satisfassent au
Code et qui correspondent aux normes internationalement acceptées comme étant de bonnes pratiques

minières.

12.3. Déplacement d'habitations

Dans l'hypothèse où cela serait nécessaire, GECAMINES assurera le déplacement ordonné de toutes
les habitations, qui sont susceptibles d'être affectées par les futures activités minières. DCP supportera
le coût du déménagement et de la réinstallation des habitants concernés, lequel coût sera déduit des
revenus bruts aux fins de déterminer quel est le revenu net taxable de DCP.

ARTICLE 13 : DUREE

13.1. Durée

Sous réserve des dispositions des Articles 13.2 et 14.6 et de l’article 15, la validité de cette Convention
continuera jusqu'à expiration en date du 3 avril 2039.

Une année avant fa date d’expiration, les Parties se réuniront afin d'examiner l'opportunité de
renouveler les Conventions qui les lient dans l’hypothèse où les gisements aux Mines ne sont pas
encore épuisés à ce moment. *

13.2. Résiliation de commun accord

Les Parties peuvent à tout moment, mettre fin à la présente Convention par consentement mutuel
constaté par écrit, auquel cas l’Article 15.2 sera applicable.

ARTICLE 14 : INEXECUTION

144.  Inexécution

Une Partie en défaut d'exécuter ses obligations conformément à la présente Convention, sera désignée
comme la "Partie Défaillante" et la Partie affectée par cette non exécution sera appelée la "Partie Non

Défaillante".

44.2. Notification de l’inexécution .

La Partie Non Défaillante a le droit d'adresser à la Partie Défaillante, une notification écrite de non
exécution (ci-après la "Notification de Non Exécution"), laquelle décrira l’inexécution constatée en
détails et indiquera la date à laquelle il doit y être remédié (s’il est possible d’y remédier), une telle date
étant à 30 (trente) jours calendrier de la date de réception de la Notification de Non Exécution, sauf
dans l'hypothèse du non paiement de fonds, auquel cas, le délai maximum pour lequel l'obligation de
remédier à l'inexécution sera de 20 jours calendrier après la date de la Notification de Non Exécution.
Le fait pour la Partie Non Défaillante de ne pas envoyer une Notification de non-Exécution, ne libère
pas la Partie Défaillante de ses obligations en vertu de la présente Convention.

143. Possibilité de remédier à l’inexécution

Si, dans le délai prévu à lArticle 142, la Partie Défaillante a remédié à l’inexécution ou si
l'inexécution est de celles (autre que le fait de ne pas effectuer des paiements ou d'avancer des fonds) à
laquelle il ne peut, de bonne foi, être remédié dans une telle période et que la Partie Défaillante
commence à corriger l’inexécution pendant le délai précité et continue ses efforts en vue d’y remédier
définitivement avec une diligence raisonnable, jusqu’à ce que la situation soit répularisée, la
Notification de Non Exécution sera inopérante et la Partie Défaillante ne perdra aucun droit en vertu de

la présente Convention.

Si, dans le cadre de la période spécifiée, la Partie Défaillante ne remédie pas à l’inexécution ou ne
commence pas à y remédier comme prévu ci-dessus, le ou les Partie Non Défaillante, à l'expiration de
la période susdite, ou dans le cas d’une notification où aucune période pour y remédier n’est octroyée,
aura ou auront les droits spécifiés à PArticle 14.4 et 14.5 ; étant entendu, cependant, que si la Partie
Défaillante, de bonne foi, conteste que l’inexécution prétendue se soit en réalité déroulée, la Partic
Défaillante peut adresser une contestation à la Partie Non Défaillante, dans les délais prévus à la Article
14.2. Les dispositions des articles 11.1 et 11.2. seront alors applicables et les droits de la Partie Non
Défaillante en cas d’inexécution, seront suspendus jusqu’à une décision finale sur la question de
l'existence de l’inexécution invoquée, décision qui sera prise par l'arbitre. Si cette décision d’arbitrage
confirme l’inexécution, la Partie Défaillante sera considérée, au moment où il reçoit la décision, avoir
reçu une nouvelle notification d’inexécution conformément à l’Article 14.2 et aura l'opportunité d’y
remédier tel que prévu au présent Article (sans bien entendu aucun autre droit de contester à nouveau

l’inexécution).

mire

144. Droits én cas d’inexécution

La Partie Non Défaillante, après avoir effectué la Notification de non-Exécution et donné à la Partie
Défaillante une opportunité d’y remédier tel que prévu dans les Articles 14.2 et 14.3, a le droit mais pas
le devoir, d’exercer toutes les mesures dont il dispose, en droit ou en équité, en ce compris les droits

prévus dans l'Article 14.5 ci-dessous.

14.5. Option d'achat suite à une Inexécution importante

a) Inexécution importante

Si une Partie viole de façon importante une des dispositions de la présente Convention ou des
Conventions y relatives, après que DCP aura été constituée, et ne remédie pas à cette situation, la Partie
Non Défaillante a la possibilité, au lieu de choisir les autres mesures, d'acquérir toutes les actions de la

Partie Défaillante, tel que prévu ci-après.

Une "Inexécution importante" est une inexécution qui met en danger, à un degré significatif, une
réalisation avec succès des Opérations et la jouissance des droits et avantages généraux contenus dans

la présente Convention.

L'option de la Partie Non Défaillante d'acheter des Actions de la Partie Défaillante, ne peut être
exercée que si cette dernière n’a pas remédié à l’inexécution ou, si une action corrective, nécessitant un
délai supplémentaire, n’est pas commencée dans les 60 (soixante) jours à partir de la date de la
notification écrite à la Partie Défaillante.

b) Option d'achat de la Partie Non-défaillante

Si la Partie Non Défaillante choisit de racheter des Actions de la Partie Défaillante, la Partie Défaillante
sera obligée de vendre toutes ses Actions à la Partie Non Défaillante. Le prix de vente sera celui de la
valeur comptable des Actions qui sera calculée en fonction du capital de DCP, en ce compris les
capitaux propres, les bénéfices non répartis et les réserves, dont à déduire toutes les dettes à long terme

et à court terme.

Dans l’hypothèse où les Parties n’arrivent pas à un accord sur la détermination de la valeur comptable,
elles désigneront un cabinet d’audit indépendant, internationalement reconnu, afin de procéder à
l’évaluation. L'évaluation telle qu’elle sera alors réalisée, liera les Parties. Si les Parties ne
parviennent pas à se mettre d’accord sur l'identité du cabinet d’audit, l’évaluation sera décidée dans le
cadre de l’arbitrage conformément à l'Article 11.2 de la présente Convention. Le rachat des Actions
doit être réalisé dans les 30 jours calendrier qui suivent la fixation de la valeur.

Afin éviter tout doute, l'Article 15 ne joue pas dans les circonstances décrites par l'Article 14.5.

!- 14.6. Causes supplémentaires de fin de contrat

Sans préjudice des dispositions de l'Article 14.5 ci-dessus, la Partie Non Défaillante a la possibilité de
choisir de résilier la présente Convention dans les cas suivants :

4 (a) La Partie Défaillante est devenue insolvable ou se voit désigner temporairement un séquestre
à l’égard de ses actifs ou un mandat de saisie est exécuté sur ses actifs.

@) Une injonction lui est faite, ou une résolution est votée en vue d’une dissolution ou d’une
liquidation de la Partie Défaillante, excepté dans l'hypothèse où un tel événement
surviendrait uniquement dans le but de procéder à l'acquisition par une autre entité ou à une
fusion, et que la nouvelle société ainsi formée accepte par écrit d’être liée par les termes de la
présente Convention.

! (c) La Partie Défaillante est en violation de ses obligations définies aux Articles 4.1, 7.5, 6.2,
6.3, 6.4 et 7.1 de la présente Convention.

: Dans l’éventualité où la Partie Non Défaillante choisit de mettre fin à la présente Convention
conformément à cette Article 14.6, les Articles 15.2 et 15.3 ci-dessous seront applicables, sauf dans
l'hypothèse où la Partie Défaillante aux termes du présent Article 14.6 est Gécamines, auquel cas, les
références à un transfert en faveur de Gécamines aux l'Article 15.2 et 15.3 seront considérées et
interprété en tant que références à un transfert en faveur de GEC.

14.7. Contrat d'Amodiation

En cas d’Inexécution Importante par DCP de ses obligations définies à l’Articles 6.3 (a) et (b} (les
« Cas de Déchéance Amodiation »), GECAMINES aura le droit, après mise en demeure écrite à DCP
de 180 jours (à partir de la date de réception de celle-ci par GEC), si la faute en question n’a pas été
rectifiée à la fin de cette période, de résilier le Contrat d’Amodiation. Les Parties conviennent que les
Cas de Déchéance Amodiation consituent les seules causes pour lesquelles GECAMINES peut résilier

le Contrat d’Amodiation.

Dans l’hypothèse où GECAMINES met fin au Contrat d’Amodiation en vertu du présent Article, GEC
aura le droit (à sa seule discretion) de mettre fin à la présente Convention par notification écrite à
GECAMINES, auquel cas, les Article 15.2 et 15.3 ci-dessous seront applicables.

Tout désaccord entre les Parties relatif au présent Article 14.7 sera reglé conformément à l'Article 11.

En cas de résiliation (ou de tentative de résiliation) du Contrat d’Amodiation par Gécamines pour des

motifs autres que les Cas de Déchéance Amodiation, tous les prêts d’actionnaire consentis par GEC à

DCP, tous investissements de capital (ou similaires) ainsi que tous autres financements procurés par

des tiers au Projet deviendront immédiatement exigibles et seront payés par Gécamines dans les
. meilleures délais et au plus tard 60 jours après la date de résiliation (ou tentative de résiliation).

| #

ARTICLE 15 : DROIT DE RESILIATION PAR GEC POUR RAISONS
ECONOMIQUES

15.1. Résiliation par GEC

a) Modification du Droit

GEC peut mettre fin à la présente Convention à tout moment, moyennant un préavis de 30 jours
calendrier communiqué à la fois à GECAMINES et à DCP, de son propre chef en cas de Modification
du Droit qui réduit la rentabilité économique du Projet pour GEC.

b)  Concentrés KZC

Si, suite aux efforts entrepris par GEC pour négocier avec l’Autre Partenaire avec l'assistance de
GECAMINES (comme prévu à l'Article 3.1(q) ci-dessus), DCP n’est pas autorisé à traiter les
concentrés KZC à LUILU HM, GEC sera autorisée à mettre fin à la présente Convention à tout
moment de son propre chef, sous réserve d’en notifier GECAMINES et DCP avec un préavis de 30

jours.

En cas de résiliation selon (a) ou (b) ci-dessus, la procédure de la Article 15.2 sera applicable.

15.2. Procédure en Cas de Résiliation

Dans l'hypothèse d’une résiliation de cette Convention par échéance du terme de la présente
Convention en vertu de l’Article 13.1, par consentement mutuel conformément à l’Article 13.2, suite à
une violation de cette Convention (telle que prévue à la Article 14.6) ou suite à une résiliation par GEC

conformément à la Article 15.1 :

G@) Les Parties à la présente s’accorderont sur les conditions précises de dissolution/liquidation de
DCP, en cédant et transférant à GECAMINES ou à toute autre Entité que celle-ci désignerait,
tous les Actifs DCP contre paiement à GEC de montants représentant le montant non amorti de
son investissement à la date de résiliation, comprenant les contributions effectuées par voie de
prêts d'actionnaires ou de pré-financement d'Etudes de Faisabilité.

Faute d’accord entre les Parties, les conditions de la dissolution de DCP seront régies par les
Statuts et la Loi.

Gi) Tous les prêts souscrits par GEC ou par ses Sociétés Apparentées au bénéfice de DCP, ainsi que
le Contrat de Prêt GÉCAMINES, qui demeurent impayés à la date de la résiliation, deviendront
immédiatement dus et remboursables (y inclus tout intérêt encouru demeurant impayé à cette

date) par GECAMINES à GEC : et

(ü)  GEC sera libéré de ses obligations . aancières envers DCP, selon les termes de la Article 15.3

eh.

ARTICLE 16 : FORCE MAJEURE

16.14. Suspension des obligations

Les obligations de toute Partic sont suspendues dans la mesure où l'exécution de ses obligations est
empêchée ou retardée par la Force Majeure, (mais seulement pour la durée d’un tel empêchement où
retard). Les évènements suivants constituent des cas de Force Majeure : désastre naturels de prande
envergure impactant sur la Zone Minière du Projet (tels que des inondations, des glissements, ou des
éboulements majeurs). En sus de ce qui précède (et sans en limiter le caractère général), une partie qui
invoque la Force Majeure selon cette Convention doit être en mesure de démontrer que le cas de Force
Majeure est irrésistible, imprévisible, irrévocable et indépendant de la volonté raisonnable de la Partie

qui l’invoque.

16.2. Notification

Si de tels événements surviennent, la Partie lésée doit en donner un avis écrit à l’autre Partie le plus tôt
que possible après la survenance de l'événement provoquant la force majeure, en énonçant les détails
complets et corroborés de manière indépendante de celui-ci ainsi qu’une estimation de la durée de la

force majeure.

16.3. Remédiation à l’état de force majeure

La Partie lésée fournira ses efforts raisonnables afin de remédier à la situation provoquant la force
majeur. L’exigence de remédier à ce retard avec toute la diligence voulue n’exige pas d’une Partie
qu’elle règle des grèves, des lock-out ou d’autres conflits de travail de manière contraire à sa volonté et
ce genre de difficultés sont traité selon l’appréciation de la Partie en cause.

16.4. Prolongation de l’état de force majeure

Si l’événement de force majeure devait durer plus de 6 mois, les Parties se rencontreront afin
d’analyser la situation et de décider d'une marche à suivre qui soit convenable, cela pouvant être la
résiliation de la présente Convention (à la discrétion de chacune des Parties).

ARTICLE 17 : CONFIDENTIALITE

174. Obligation de confidentialité

Sous réserve de l'Article 17.2 ci-dessous, tous les rapports, registres, données ou autres renseignements
de quelque nature que ce soit, élaborés ou acquis par toute Partie dans le cadre des Activités de DCP ou
du Projet dans la RDC, ou des deux, sont traités de manière confidentielle et aucune Partie ne doit
divulguer ou par ailleurs communiquer de tels renseignements confidentiels à des tiers sans le
consentement préalable des autres Parties.

Les s'engagent à signer une convention de confidentialité (satisfaisant les Parties quant à la forme et le
contenu) dans les meilleurs délais après la date des présentes.

17.2. Restrictions

Les restrictions ci-dessus ne s’appliquent pas :

a) à la divulgation de renseignements confidentiels aux sociétés membres du même groupe que les
Parties ou aux établissements de financement privés ou publics existants ou éventuels de DCP ou
des Parties ou des sociétés membres du même groupe que les actionnaires des Parties ou que les
sociétés membres du même groupe que ces actionnaires, aux entrepreneurs où aux sous-traitants,
aux employés ou aux experts-conseils des Parties ou de DCP ou dans le cadre de toute fusion,
unification ou réorganisation ou tout regroupement envisagés d’une Partie ou de ses actionnaires
ou des membres du même groupe respectivement ou dans le cadre de la vente d’éléments d’actif
ou d’actions par une Partie ou ses actionnaires ou les membres du même groupe respectivement.

b) à la divulgation de renscignements confidentiels à toute Autorité Compétente qui a le droit
d’exiger la divulgation de ces renseignements confidentiels ni aux divulgations exigées de GEC
ou de ses actionnaires ou des membres du même groupe qu’eux en vertu de lois, de règles ou de
règlements émanant de toute Autorité Compétente ou d’une bourse.

c) aux renseignements confidentiels qui entrent dans le domaine public, sauf dans le cas de la faute
d’une des Parties.

17.3. Étendue de l'obligation de confidentialité

L'obligation de confidentialité est maintenue pendant une période de 5ans à compter de la

résiliation/dissolution de la présente Convention.
Pour les informations fournies par GECAMINES, la durée demeure celle de la convention de

confidentialité sus-visée.

ARTICLE 18 : CESSION DES DROITS ET DES INTERETS

18.1. Cession antérieure à la constitution de DCP

Antérieurement à la formation de DCP et l'émission des Actions au bénéfice des Parties,
conformément à l’Article 5.2., aucune Partie n’a le droit de céder tout ou Partie de ses droits et des
intérêts dans la présente Convention sans le consentement préalable et écrit de l’autre Partie ; étant
entendu cependant que l’autre Partie ne peut pas refuser son consentement de manière non raisonnable,
Si dans les 10 jours après la réception de la notification d’une volonté de céder ses droits et de ses
intérêts, l’autre Partie s’abstient de communiquer à la.Partie qui souhaite effectuer la cession, des
raisons valables justifiant son refus de son consentement à la proposition de cession, elle sera
considérée comme ayant donné son consentement.

18.2.Cession postérieure des Actions à la constitution de DCP

a) Droit de vendre

Chaque Partie a le droit, à tout moment, de vendre et d’offrir en vente, ses Actions (en tout ou en
partie) dans DCP à un tiers de son choix, moyennant respect des dispositions du présent Article.

b} Droit de l’autre Partie de faire une offre

Si une Partie désire vendre tout ou partie de ses Actions à un tiers (autre qu’à une Société Apparentée)
(P« Acheteur Tiers »), cette Partie (la « Partie Vendeur ») notifiera à l'autre Partie (la « Partie
Acheteur »), son intention de vendre et offrira à la Partie Acheteur la possibilité de faire une offre pour
de telles Actions. La Partie Vendeur n’aura aucune obligation d’accepter une offre faite par la Partie
Acheteur. La période pendant laquelle la Partie Acheteur aura la possibilité de faire une offre, sera
fixée par la Partie Vendeur mais cette période ne peut être inférieure à 30 jours calendrier. Si la Partie
Vendeur rejette une offre soumise par la Partie Acheteur, la Partie Vendeur ne sera pas autorisée à
vendre ses actions DCP à l’Acheteur Tiers sauf en des termes plus favorables à la Partie Vendeur que
les termes offerts à la Partie Vendeur par la Partie Acheteur. Si la Partie Vendeur ne reçoit pas d’offre
de la Partie Acheteur dans le délai imparti, la Partie Vendeur pourra vendre ses Actions à l'Acheteur
Tiers en des termes dont ils conviendront. La Partie Vendeur n’a pas l’obligation d’offrir à la Partie
Acheteur, la possibilité de faire une offre, en cas de transfert de tout ou Partie de ses Actions à une
Société Apparentée, en cas de fusion de société, consolidation, unification ou réorganisation d’une
Partie, ou d’un nantissement de tout ou Partie de ses actions en relation avec le financement des

Opérations.

Nonobstant les dispositions de cet Article 18.2 (b), les Parties acceptent que les Actions détenues par
GEC (dans la mesure où celles-ci auraient été nanties en faveur d’un prêteur de DCP dans le cadre d’un
financement du Projet (« Prêteur Externe »)} peuvent être transférées au Prêteur Externe, sans

ent

qu'aucun droit de préemption ne s’applique en faveur d’autres Actionnaires dans l'hypothèse où le
Prêteur Externe serait amené à réaliser ses sûretés. Les Parties s’engagent à assurer que ce principe est

reflété fidèlement dans les Statuts.

c) Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute obligation aux termes de la
présente, la cession des Actions d’une Partie à un tiers est soumise à l’engagement écrit du cessionnaire
d’être tenu par tous les termes, conditions et engagements de la présente Convention. En cas de
cession partielle des actions du Vendeur, celui-ci et son cessionnaire ainsi que tout cessionnaire
ultérieur, agira et sera considéré comme un seul Actiorinaire au regard de la présente Convention et
seront responsables solidairement et indivisiblement pour toutes les obligations d’un tel Actionnaire en
vertu de la présente Convention. De tels Actionnaires désigneront l’un d’entre eux afin d’être le
représentant de tous, au regard de la présente Convention, et autoriseront ce représentant à agir au nom

et pour compte de tous ceux d’entre eux.

18.3. Participation dans le Groupe Centre

Dans l’éventualité où GECAMINES décidera de vendre ou disposer autrement d’une quelconque de ses
actions ou intérêts dans l’activité du Groupe Centre, GECAMINES s’engage à notifier GEC d’une telle
offre pour ses actions ou intérêts préalablement à tout tiers, l’offre étant formulée dans une notice
d’offre (la « Notice d’Offre »). La Notice d’Offte devra mentionnée les termes de cette offre et la date
limite de réponse par GEC, cette date ne pouvant être à moins de 21 jours de la date de réception de la
Notice d'Offre. Si GEC informe GECAMINES qu’il désire accepter l'offre contenue dans la Notice
d’Offre, GEC disposera d’un délais supplémentaire de 10 jours à partir de la date d’acceptation, afin
d’implémenter les termes de l'offre. Si GEC choisit de ne pas accepter l’offre contenue dans la Notice
d’Offre, GECAMINES pourra vendre ou disposer autrement de ses actions ou intérêts dans le Groupe
Centre envers tout tiers, étant entendu qu’une telle vente ou un tel acte de disposition ne devra être en
des termes plus favorables que l’offre contenue dans la Notice d’Offre.

rte a

ARTICLE 19 : AUTRES DISPOSITIONS

19.1. Absence de renonciation

Le fait pour une des Parties, à un quelconque moment, de ne pas exiger l'exécution par l’autre partie
d’unc des dispositions de la présente Convention n'’affectera en aucune façon son droit de faire
exécuter cette disposition et la renonciation par une Partie d’invoquer le non-respect d’une disposition
ne doit pas être interprété comme une renonciation par cette Partie à se prévaloir du non respect
ultérieur de cette disposition ou de toute autre disposition de la présente Convention.

19.2. Autonomie des dispositions de la présente Convention

Dans l’hypothèse où l’une des dispositions de la présente Convention ou de ses Annexes était reconnue
nulle et non avenue, une telle nullité n'invalidera pas les autres dispositions de la présente Convention
ou de ses Annexes. Les Parties à la présente Convention s'engagent à négocier afin de remplacer les
dispositions annulées ainsi que toute autre affectée par cette nullité.

19.3. Coûts

Chaque Partie prendra en charge ses coûts et frais d’avocats et autres coûts de transaction engendrés
par la négociation, la préparation, la conclusion et la mise en œuvre de la présente Convention.

19.4. Annexes

Les Annexes à la présente Convention en font partie intégrante. En cas de contradiction entre la
présente Convention et ses Annexes, les dispositions de la présente Convention prévaudront, en
conformité avec les lois applicables.

19.5. Amendements
Tout amendement ou complément à la présente Convention se fera par voie d’avenant et ne sera

valable que pour autant qu’il ait été rédigé par écrit et signé par les représentants dûment autorisés des
Parties.

19.6. Langue

Le Français et FAnglais sont les langues qui doivent être utilisées dans le cadre de la présente
Convention et qui seront utilisées par les Parties pour toutes les notifications, communications,
déclarations, et toute documentation commerciale ou technique à préparer et présenter en vertu de la

présente Convention ; en cas de contradiction entre la version anglaise et la version française, c’est la
version française qui prévaudra.

19.7. Directives OCDE

Les Parties s'engagent à fournir tous leurs efforts raisonnables afin que l’exécution de la présente
Convention et des opérations subséquentes soient réalisées en conformité avec les directives de

l'OCDE.

19.8. Interprétation .

La présente Convention est le résultat de négociations menées de bonne foi entre Parties, chacune
d’entre elles ayant eu recours aux conseils de ses propres experts. Sauf définition spécifique
conformément à l’Article 1.2, les termes et dispositions doivent être interprétés conformément à leur

sens usuel et commun.

Les sous-titres et titres des Articles ou sous-Articles ne sont indiqués qu’à titre de références et ne
peuvent ni limiter ni définir le sens d’une disposition de la présente Convention.

Les références à des ‘Articles’ et ‘Annexes’ s’entendent comme les Articles et Annexes de la présente
Convention, sauf indication expresse contraire.

Lorsque le terme ‘en ce compris’ est utilisé, il faut comprendre ‘en ce compris, sans limitation’ et
lorsque le terme ‘inclus’ est utilisée, il faut comprendre ‘inclus sans limitation’.

Lorsque l’expression ‘moyennant respect des dispositions légales applicables” est utilisée, elle
désigne toute disposition légale applicable qui régit ou limite la matière ou l’action en question, sauf
dans la mesure où une telle disposition légale est supplétive et qu’il peut y être renoncé ou dérogé par
contrat, auquel cas il devra être considéré qu’il y a été dérogé ou renoncé par la présente Convention,
dans la mesure où une contradiction surgirait avec une telle disposition légale, dans les limites où il est
permis une telle renonciation ou dérogation.

19.9. Généralités

a) Originaux

Cette Convention est établie en deux (2) originaux, un pour GECAMINES et un pour GEC.

Cette Convention est considérée comme un document unique liant les Parties, représentant un accord
global contenant tous les termes convenus entre les Parties relatifs au Projet, et supplante l'Accord
Préliminaire (à partir de l'entrée en vigueur de la présente Convention selon l'Article 22) et tous autres
documents ou accords verbaux échangés entre les Parties.

b) Absence d’obligations implicites
Sans préjudice des dispositions du point d) du présent Article, aucune Partie ne sera tenue par une

disposition expresse ou tacite, une interprétation, une garantie, une promesse ou autre, s’il n’est pas
repris dans la présente Convention, sauf stipulation contraire de la Loi.

c) Engagements complémentaires

Les Parties s’engagent, à tout moment, à tout faire pour exécuter le contrat, d’effectuer toutes les
démarches, prendre toutes les mesures pour arriver au but poursuivi, pour autant que la réalisation de
ces actions et de ces mesures et démarches leur soient possibles, qu’elles soient nécessaires ou
accessoires à la prise d’effet ou au maintien des dispositions, conditions et à la teneur de la présente
Convention et au surplus, à agir de bonne foi les unes envers les autres et à coopérer au plus haut point.

ARTICLE 20 : NOTIFICATIONS

20.1. Adresses pour les notifications

Toutes ies notices, notifications, instructions, demandes ou autres communications à réaliser en vertu
de la présente Convention se feront par écrit et seront adressées aux Parties respectivement aux

adresses suivantes :

GECAMINES : La Générale des Carrières et des Mines
Avenue Kamanyola 419 .
B.P. 450 LUBUMBASHI
A l'attention : Monsieur l’Administrateur Délégué Général
Fax: +32 267 68 041
Tét: +32 267 68 040

GEC: À l'attention de :

GLOBAL ENTERPRISES CORPORATE, LTD
Tropic Isle Building

PO Box 348

Road Town

Tortola

British Vergin Islands

Fax : +41 22 788 00 24

Madame Sandra Horemans
ONYX Financial Advisors Ltd
P.O.Box 1002

1211 Geneva 5

Switzerland

Fax : +41227881461
Tel: +41227881460

20.2. Exigences requises pour une notification

Toute notice, notification, instruction, demande ou autre communication sera considérée comme ayant
été donnée à l’autre Partie si elle est remise en personne à un préposé désigné à cet effet par la Partie à
laquelle la notification est adressée, ou, si elle est envoyée par courrier recommandé, au destinataire
selon les modalités ici expliquées, ou si elle est envoyée par fax ou par télex à un représentant autorisé,
avec accusé de réception prouvant la transmission. Si possible, une copie de la notification envoyée par
lettre recommandée est envoyée en même temps au destinataire, par fax ou par télex.

be ee nee Le

20.3. Moment de la notification

La notice, notification, instruction, demande ou autre communication sera considérée comme réalisée
au moment de la remise en mains propres, ou, dans le cas d’envoi par la poste, à la date mentionnée sur
laccusé de réception ou, dans le cas d’envoi par fax ou par télex, à la date du fax, du télex ou du
courrier.

20.4. Changement d'adresse

Chacune des Parties peut, à tout moment, changer l’adresse à laquelle les notifications ou
communications doivent lui être envoyées, en avertissant' par écrit l’autre Partie.

ARTICLE 21 : DROIT APPLICABLE — JURIDICTION

La présente Convention sera interprétée et exécutée conformément aux droit de l’Angleterre et du Pays
de Galles. Chacune des Parties se soumet de façon irrévocable à la juridiction arbitrale mise sur pied à
l’Articlel 1.2 pour tout problème relatif à la présente Convention et aux droits et obligations des Parties
qui en découlent. -

ARTICLE 22 : ENTREE EN VIGUEUR

La présente Convention entrera en vigueur à la date de son approbation ou ratification par le conseil
d’administration de Gécamines et les Autorités Compétentes.

EN FOI DE QUOI les Parties ont signé la présente Convention à Lubumbashi, le 9 séptembre 2004, ct
chaque partie détenant son exemplaire original.

POUR LA GENERALE DES CARRIERES ET DES MINES

JL. NZENGAK

Administrateur-Délégug f

65

